          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 1 of 78




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
EVERCARE CHOICE, INC.,
                                                                     SECOND AMENDED
                                            Plaintiff,               COMPLAINT

                 -against-                                           Civil Case No.: 7:20-cv-02733

PKF O’CONNOR DAVIES, LLP; O’CONNOR DAVIES,                           Date Filed: 4/1/2020
LLP, O’CONNOR DAVIES MUNNS & DOBBINS, LLP;
and Individuals THOMAS P. KENNEDY; CHRISTOPHER
J. McCARTHY; MICHAEL J. SUAREZ; GARRETT M.
HIGGINS; DOROTHEA RUSSO, AND JOHN DOES 1-10.

                                             Defendants.
-----------------------------------------------------------------X


        Plaintiff, EverCare Choice, Inc., (“EverCare”), by and through its attorneys, Moritt Hock

& Hamroff LLP, as and for its First Amended Complaint against Defendants PKF O’Connor

Davies, LLP; O’Connor Davies, LLP; O’Connor Davies Munns & Dobbins, LLP; (collectively,

the “PKF Entities”); Thomas P. Kennedy (“Kennedy”); Christopher J. McCarthy (“McCarthy”);

Michael J. Suarez (“Suarez”); Garrett M. Higgins (“Higgins”); and Dorothea Russo (“Russo”)

(Kennedy, McCarthy, Suarez, Higgins and Russo shall be referred to herein collectively as the

“Individual Auditor Defendants,” and the Individual Auditor Defendants, together with the PKF

Entities shall be referred to herein collectively as the “PKF Defendants,” “PKF” or, alternatively,

“Defendants”), states and alleges as follows:

                                  I.       NATURE OF THE ACTION

        1.       This action arises out of Defendants’ multiple acts of fraud, aiding and abetting

fraud, breach of fiduciary duty, aiding and abetting breach of fiduciary duty, and breach of

contract and seeks any and all common law damages as well as statutory treble damages,
             Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 2 of 78




attorneys’ fees and costs pursuant to the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1961, et seq.

         2.       EverCare is a not-for-profit managed long-term care plan (“MLTCP”) that

provides health care services to Medicaid recipients in Orange, Rockland and Dutchess counties.

Defendants are certified public accountants, tax advisors and auditors, who, from in or about

March 2002 through and including mid-May 2016 (the “Relevant Period”), simultaneously

served as certified public accountants, tax advisors and consultants for EverCare, EverCare’s

former parent company Elant, Inc. (“Elant”) and certain of EverCare’s former affiliates,

including      The    Elant     Foundation,       Inc.    (“Foundation”),        Elant    At     Brandywine,        Inc.

(“Brandywine”), Elant At Goshen, Inc. (“Goshen”), Elant At Newburgh, Inc. D/B/A Elant At

Meadow Hill (“Newburgh”), Elant At Fishkill, Inc. (“Fishkill”), Glen Arden, Inc. (“Glen

Arden”) (collectively the “Elant Entities”). Brandywine, Goshen, Newburgh, and Fishkill, all of

which are skilled nursing facilities, are collectively referred to herein as the “Elant SNFs.”

         3.       During the Relevant Period, in concert with Elant’s officers and/or directors,

including Todd Whitney (“Whitney”), Donna Cornell (“Cornell”) and Debra M. Zambito

(“Zambito”) (collectively the “Elant Leaders”),1 Defendants, intentionally caused EverCare to

severely under-report the data evidencing its principal liability -- millions of dollars in accrued


         1
           The Elant Entities and the Elant Leaders shall collectively be referred to as the “Elant Group.” The Elant
Leaders are not parties to this action but were the subject of a prior action, the existence and substance of which are
publically available. In particular, for a detailed recitation of the relevant facts and circumstances giving rise to the
claims and assertions against Defendants herein, reference is made to the First Amended and Supplemental
Complaint, together with each of the exhibits annexed thereto (collectively, the “Elant Amended Complaint” or,
alternatively, the “Elant Amended Cplt.”), filed in an action commenced on or about April 19, 2016 by EverCare
against Elant and certain of its present and former directors, officers, subsidiaries and affiliates, including each of
the Elant Leaders, as well as the Elant Entities, in the Supreme Court of the State of New York, Orange County,
captioned Elant Choice, Inc. d/b/a EverCare v. Elant, Inc., et al.; Index No. EF002597-2016 (N.Y. Sup. Ct., Orange
Co., 2016) (Hon. E. Slobod, J.S.C.) (the “Elant Action”), which Elant Amended Complaint, together with each of
the exhibits annexed thereto, is incorporated as if set forth at length herein and attached hereto as Exhibit 1 to this
Amended Complaint against the PKF Defendants.



                                                           2
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 3 of 78




administrative costs and medical services that EverCare service providers (“Service Providers”)

delivered and billed to EverCare’s plan Members (“Members”) for each encounter or contact that

occurred between those plan Members and EverCare’s network of Service Providers

(“Encounter”) during a relevant reporting period (“Encounter Data”) -- to New York State

(“NYS” or, alternatively, the “State”) regulators creating the appearance of a cash surplus on

EverCare’s balance sheet when in actuality it was drowning in incurred but not reconciled

liabilities related to these unreported Encounters.

       4.      At all times relevant to the facts and circumstances alleged herein, each of the

PKF Defendants, co-conspired with members of the Elant Group and conspired to, and did,

direct and control ongoing and continuous racketeering acts and practices through which they

stood to and did receive substantial monetary compensation through the use of the United States

Postal Service (“USPS”), interstate carriers such as Federal Express (“Fed-Ex”), and interstate

bank, telephone, email and other forms of electronic communications, in violation of 18 USC §§

1341 and 1343. In particular, throughout the Relevant Period, the PKF Defendants and members

of the Elant Group created and then took advantage of EverCare’s false “paper” liquidity to inter

alia: (1) illegally and without proper authorization, transfer cash from EverCare’s reserves to

Elant and one or more of the other Elant Entities in violation of applicable laws, rules and

regulations (the “Inter-Company Transfers Scheme”); (2) artificially inflate the amount EverCare

paid Elant for certain management services in violation of NYS and federal law to financially

prop up the Elant Entities (the “MMCOR Fraud Scheme”) (3) transfer debts owed and expenses

incurred by Elant’s other affiliated entities, including Goshen and Meadow Hill (the “Obligated

Group”), onto EverCare’s books (the “Loss Transfer Scheme”); and, (4) secure a $23.5 million




                                                  3
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 4 of 78




Federal Housing Authority (“FHA”) backed mortgage from Wells Fargo, N.A. (“FHA

Mortgage”) on behalf of the Obligated Group (the “FHA Mortgage Scheme”).

        5.       The Defendants engaged in these schemes by, inter alia, knowingly creating

and/or certifying materially false or inaccurate Monthly Encounter Data (“MED”)2, quarterly

Medicaid Managed Care Operating Reports (“MMCOR”), yearly Audited Financial Statements

(“AFS”) and CHAR500 and Form 990, state and federal income tax returns (“Tax Returns”),

(collectively, the Tax Returns, MED, MMCOR and AFS shall be referred to herein as the “State

Cost Reports”). Despite Defendants’ actual knowledge of significant and material deficiencies

in the information technology systems provided to EverCare by Elant to collect and report

EverCare’s Encounter Data and Defendants’ direct knowledge of the other improper transfers

and accounting improprieties by which Elant defalcated EverCare, Defendants repeatedly

certified or issued or caused to be certified or issued unqualified State Cost Reports ignoring

these material violations of state and federal law and Generally Accepted Accounting and

Auditing Practices (“GAAS” and “GAAP”) (the “Financial Statement Fraud”).

        6.       To date, and as a direct result of the Loss Transfer Scheme, Inter-Company

Transfers Scheme, MMCOR Fraud Scheme and FHA Mortgage Scheme (collectively referred to

herein as the “RICO Schemes”) furthered by Defendant's Financial Statement Fraud, the PKF

Defendants, acting jointly and severally, have proximately and directly caused EverCare to suffer

ongoing and continuous total actual damages reasonably believed to exceed $25,000,000 and

statutory treble damages in excess of $75,000,000.




2
 From July 2012 through June 2013 PKF completely failed to file or caused EverCare not to file the MED with the
State Agencies.


                                                      4
            Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 5 of 78




                                            II.      PARTIES

        7.      EverCare is a not-for-profit corporation organized under the laws of the State of

New York.

        8.      EverCare is a tax-exempt organization under Section 501(c)(3) of the United

States Internal Revenue Code.

        9.      EverCare maintains its principal place of business at 31 Cerone Place, Newburgh,

New York 12550.

        10.     Upon information and belief PKF O’Connor Davies LLP, O’Connor Davies LLP,

and O’Connor Davies Munns & Dobbins, LLP conduct business under the name PKF.

        11.     Upon information and belief PKF O’Connor Davies LLP, O’Connor Davies LLP,

and O’Connor Davies Munns & Dobbins, LLP conduct business under the name PKF.

        12.     PKF O’Connor Davies, LLP,3 formerly known as PKF LLP, is a New York

Limited Liability Partnership, and is registered as a public accounting firm with the Public

Company Accounting Oversight Board (“PCAOB”). Upon information and belief, PKF has its

headquarters in New York.

        13.     O’Connor Davies, LLP is a New York Limited Liability Partnership, and a

PCAOB registered public accounting firm with its headquarters in New York.

        14.     O’Connor Davies Munns & Dobbins, LLP is a New York Limited Liability

Partnership and a PCAOB registered public accounting firm with its headquarters in New York.

        15.     Upon information and belief, the PKF Entities operate out of and have offices in

New York, New Jersey, Connecticut, Maryland, and Rhode Island, and, throughout the Relevant


        3
         Upon information and belief, during the Relevant Period, PKF O’Connor Davies, had been referred to as
PKF O’Connor Davies a division of O’Connor Davies, LLP, but has since ceased operating as a separate division,
and now only operates under one name, PKF O’Connor Davies, LLP.


                                                      5
           Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 6 of 78




Period, have been members of an international network of public accounting firms.

          16.   During the Relevant Period each of the PKF Entities performed work or supplied

services related to the allegations herein to EverCare and the Elant Entities.

          17.   Upon information and belief, Defendant Kennedy is, and at all times relevant

hereto was, an individual who resides in the State of New York.

          18.   At all times relevant to the allegations set forth herein, Kennedy, a Certified

Public Accountant (“CPA”), was a partner at the PKF Entities working primarily out of the PKF

Harrison Office.

          19.   Upon information and belief, Defendant McCarthy is, and at all times relevant

hereto was, an individual who resides in the State of New York.

          20.   At all times relevant to the allegations set forth herein, McCarthy, a CPA, was a

partner at the PKF Entities working primarily out of the PKF Harrison Office.

          21.   Upon information and belief, Defendant Suarez is, and at all times relevant hereto

was, an individual who resides in the State of New York.

          22.   At all times relevant to the allegations set forth herein, Suarez, a CPA, was a

manager at the PKF Entities working primarily out of the PKF Harrison Office.

          23.   Upon information and belief, Defendant Russo is, and at all times relevant hereto

was, an individual who resides in the State of New York.

          24.   Upon information and belief, at times relevant to the allegations set forth herein,

Russo, a CPA, was a partner at the PKF Entities primarily working out of the PKF Harrison

Office.

          25.   Upon information and belief, Defendant Higgins is, and at all times relevant

hereto was, an individual who resides in the State of New York.



                                                 6
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 7 of 78




       26.     At all times relevant to the allegations set forth herein, Higgins, was a partner at

the PKF Entities primarily working out of the PKF Harrison Office.

                                  III.    THE ENTERPRISE

       27.     EverCare is either itself the enterprise, a "victim enterprise" and/or an association-

in-fact enterprise within the meaning of Title 18, United States Code, Section 1961(4), (the

“EverCare Enterprise” or the “Enterprise”).

       28.     Each of the Defendants agreed to and did direct, control and participate in the

conduct of the Enterprise’s affairs through a pattern of racketeering activity and for the unlawful

purpose of intentionally defrauding EverCare and others.

       29.     The EverCare Enterprise consists of multiple entities/members, including Elant,

the Elant Entities and the PKF Entities. These entities, along with others, including but not

limited to the Elant Leaders and the Individual Auditor Defendants, form an enterprise through

formal and informal relationships. Specifically, until on or about December 31, 2014 (the

“Separation Date”), Elant served as EverCare’s sole member and active parent. Elant also served

as active parent of the other Elant Entities. Each member of the Elant Entities, each of the

Defendants and, from time-to-time throughout the Relevant Period, certain other third parties

comprised the members the EverCare Enterprise.

       30.     Members, who constitute the Enterprise, directed, controlled or otherwise

conducted or participated in the conduct of the affairs of the Enterprise, and are part of it, also

have an existence, separate and distinct from the Enterprise as business consultants and

accountants who conduct business unrelated to the conduct and affairs of the Enterprise and/or

the schemes discussed below.




                                                 7
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 8 of 78




        31.    The EverCare Enterprise constituted an ongoing organization whose members

functioned as a continuing unit throughout the Relevant Period, seeking to achieve a common

purpose and jointly and severally co-conspired to direct, control and achieve the common

objectives of the Enterprise.

        32.    At all times during the Relevant Period, PKF, by, together with and through

certain PKF parent, subsidiary and affiliated organizations, conducted its public accounting and

business operations for the benefit of clients like the Elant Entities and EverCare.

        33.    Members of the Enterprise, including, but not limited to the PKF Defendants, had

office locations in various jurisdictions, transacted business and functioned in those jurisdictions,

and their activities affected, interstate and foreign commerce.

        (a)   Methods and Means of the Enterprise

        34.    The principal purpose of the Enterprise was to generate money for its members,

including the Elant Group and Defendants, by perpetrating the RICO Schemes to defraud

EverCare, implemented through the Financial Statement Fraud; i.e., the creation, certification

and/or filing of false financial records, including the AFS, MMCOR, FHA Mortgage documents

and tax returns with various governmental agencies. This purpose was implemented by members

of the Enterprise through various criminal activities, including, but not limited to, bank, mail and

wire fraud.

                                IV.   JURISDICTION AND VENUE

        35.    This Court has jurisdiction over the parties pursuant to 28 U.S.C. §§ 1331 and

1367.

        36.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and 18 U.S.C. § 1965.




                                                 8
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 9 of 78




                            V.       FACTS COMMON TO ALL COUNTS

        (a)    General Background

        37.      From EverCare’s inception in or about 1999 until on or about December 31, 2014

(the “Pre-Separation Period”), Elant served as EverCare’s sole corporate member and active

parent. Throughout the Pre-Separation Period, Elant acted as EverCare’s alter ego, and totally

dominated and controlled EverCare, disregarding its corporate form.4

       38.        Throughout the Relevant Period, including, but not limited to, during the Pre-

Separation Period, in addition to disregarding EverCare’s corporate form, Elant and the Elant

Leaders also dominated and controlled each of the Elant Entities, which included the Elant SNFs,

and various other home health providers and assisted living facilities throughout New York.

       39.       This hierarchical organizational structure enabled the Elant Leaders to co-

conspire with the Individual Auditor Defendants to limit access to information underlying the

execution and perpetration of a massive plan of corruption to a select group, including the Elant

Leaders and the Individual Auditor Defendants, permitting the co-conspirators, over the course

of many years, jointly and severally, to execute their unlawful and deceptive acts and practices

by fraudulently concealing this multi-million dollar Medicaid fraud from EverCare’s Board and

applicable State regulatory agencies5.




4
  See Footnote 4 on p. 3 herein for a detailed recitation of the relevant facts and circumstances giving rise to the
claims and assertions against Defendants herein.
5
  By way of example, EverCare has been certified and approved by the New York State Department of Health’s
(“DOH”), Office of Health Insurance Programs, Division of Long-Term Care (“OHIP”). In addition to the DOH,
State governmental agencies having jurisdiction to monitor, control, regulate or enforce any and all laws, rules and
regulations governing EverCare’s licensure as an MLTCP, include, but are not limited to, the NYS Department of
Financial Services (“DFS”), the Office of the New York Medicaid Inspector General (“OMIG”) and the Office of
the Attorney General of NYS (the “NYAG”) (collectively the “State Regulators”).



                                                         9
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 10 of 78




       40.     As a DOH-certified MLTCP, EverCare is a managed care organization (“MCO”)

that provides, inter alia, health and long-term care services on a capitated basis to its Members,

primarily the chronically ill, elderly, and underserved populations residing throughout its

network area who are enrolled as plan participants in the New York State Medical Assistance

Program (“Medicaid”), Title 11 of Article 5 of the New York Social Services Law. The DOH is

the single State agency charged with responsibility for the administration of the federal Medicaid

program, coordinating at the State level the regulatory framework established by the Center for

Medicare and Medicaid Services of the U. S. Department of Health and Human Services

(“CMS”).

       41.     MLTCPs, as MCOs, are designed to prevent or postpone Medicaid recipients

from progressing to more intensive and expensive forms of in-patient care including, acute care

hospitalizations, assisted living and/or nursing homes. EverCare acts as a partial capitation

MLTCP; its sole source of compensation for the services it provides comes from state and

federal Medicaid funds in the form of a per Member per month (“PMPM”) capitated payment.

As its Members receive services from a network of Service Providers contracted by EverCare,

EverCare, as a NYS certified MLTCP, is required to record each such Encounter through an

appropriate electronic medical records (“EMR”) Management Information System (“MIS” or,

alternatively, “IT System”). EverCare must compensate the Service Providers for the services

they are contracted and authorized to perform, and report each such Encounter to State

Regulators, including the DOH, through various State Cost Reports. The State Cost Reports are

then utilized by State Regulators, including the DOH, to, inter alia, determine whether EverCare

meets various statutory liquidity and reserve requirements required to maintain its license, as

well as to determine its PMPM partial capitation rate in the future.



                                                10
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 11 of 78




       42.     Under this structure, EverCare receives, inter alia, fixed monthly PMPM

Medicaid reimbursement payments from the State for each plan participants regardless of the

goods and services EverCare actually performs or delivers.

       (b)   The Co-Conspirators’ Waste, Fraud and Abuse
             And Exploitation of the Partial Capitation Rate-Setting Process

       43.     Additionally, EverCare makes fee-for-service payments to Service Providers in its

contracted Service Provider network for certain covered services offered by those Service

Providers and authorized by the Plan based upon pre-negotiated fee schedules.

       44.     Through this highly regulated process, EverCare generates virtually all of its

annual net revenues from a fixed, partially capitated PMPM rate from Medicaid.

       45.     Medicaid    calculates   those revenues    annually based      upon   a   complex

reimbursement rate formula, but, for any given state fiscal year, the PMPM reimbursement rate

is calculated not with respect to the current year’s State Cost Reports and MEDs, but frequently

it can lag by as much as two to three years due to the MMCOR benchmarking process that

requires complex actuarial and risk analyses.

       46.     Medicaid reserves the right to review and adjust the reimbursement amounts that

each MCO receives and, from time-to-time the Plan’s management likewise may request that

Medicaid review and revise the MCO’s reimbursement rates as well. Those rates can vary from

year-to-year and the laws and regulations applicable to the program are complex and subject to

varied interpretation.

       47.     Among the multitude of risk factors that can affect the rate-setting determination,

data, including, but not limited to, the following must be considered: (a) the number of Medicaid

beneficiaries in the plan’s Member or “census” pool for each covered year; (b) its accrued

incurred but not reported medical expense liabilities (“IBNR”); (c) certain actuarial risk factors

                                                11
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 12 of 78




such as the average life expectancy of the plan or region’s Member pool; as well as (d) other data

included in the EMR, such as MMCOR, AFS and Encounter Data, which the plan submits on a

monthly, quarterly, and annual basis.

       48.     Where, as here, an MCO, such as EverCare, submits MMCOR data that does not

accurately and correctly reflect the true magnitude of the IBNR or other expense data it has

accrued for a given period, the reimbursement rates Medicaid assigns to it for that period may

not accurately reflect or sufficiently compensate the MCO for the PMPM goods and services

provided to the MCO’s Members during the applicable period by its vendors.

       49.     From an accounting perspective, IBNRs constitute an estimate of the initial

Encounter liability that an MCO accrues as of the date that the MCO’s Service Providers record

Encounters with the MCO’s plan members. The MCO is legally obligated to capture each

Encounter between a Service Provider and the MCO’s members and to include that Encounter in

its MMCOR and MEDs data for the applicable cost-reporting period.

       50.     The MCO must then code and record the Encounter in accordance with a

Medicaid prescribed cost schedule, and then, from an accounting perspective, the cost becomes

an accrued expense, which the MCO must then aggregate with each of its other Encounters

recorded during that MMCOR reporting period.

       51.     Once the Service Provider submits an invoice to the MCO for any particular pre-

authorized Encounter, an “adjudication” process occurs whereby the plan and the Service

Provider reconcile the invoiced fee against the negotiated contracted rate and units of service set

forth in the Service Provider’s service plan as previously authorized by the MCO. When the

adjudication process is completed, the adjudicated amount then becomes documented as an

account payable on the MMCOR and MEDs.



                                                12
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 13 of 78




       52.     Hundreds of Encounters typically occur on a daily basis between an MCO’s

Service Providers and its Medicaid beneficiaries.

       53.     Accordingly, unless the MCO employs competent and adequate staff and

appropriate EMR software, which enables the MCO to properly approve and adjudicate a service

claim against the authorization for each Encounter the MCO has with the member, the IBNR and

accounts payable information that the MCO reports in its MMCOR or other State Cost Reports

to Medicaid and the applicable State Regulators are susceptible to inaccuracies and likely will

not properly capture the true costs that the plan incurs each month.

       54.     This scenario is exactly what happened in the case of EverCare. Defendants and

the Elant Leaders’ collectively determined that they could defalcate EverCare by systematically

failing and refusing to implement appropriate MEDs and MMCOR reporting and compliance

measures on behalf of EverCare during the Pre-Separation Period. In furtherance of that scheme,

Defendants and the Elant Leaders agreed to and did cause EverCare to submit false and

misleading State Cost Reports to the DOH, making EverCare appear to be operating more cost-

effectively and efficiently than it actually was. The Defendants and the Elant Leaders then took

advantage of this situation to siphon cash out of EverCare and onto the books of Elant and other

Elant Entities. As a direct and proximate result of these actions, including the filing of falsified

MMCORs and other State Cost Reports, the DOH set EverCare’s Medicaid reimbursement rate

artificially too low during the applicable reporting periods, creating a cycle of budgetary crises

that has damaged EverCare, resulting in its receiving a series of ongoing and continuing net

worth deficiency statements from the DOH commencing in or about June 2016 and continuing

through the present (the “Net Worth Deficiency SODs”).




                                                13
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 14 of 78




         55.    As a result of this time-consuming PMPM rate adjustment process and because,

throughout all Relevant Periods, EverCare’s MLTCP membership enrollment or census and its

correlated PMPM revenue growth expanded at a rate that eclipsed its concomitant PMPM

expenses, which were simultaneously being artificially and deliberately deflated by each member

of the Elant Group and the Defendants through the fraudulent financial transactions and RICO

Schemes described in greater detail herein, EverCare appeared to be far healthier from a

financial and medical acuity standpoint than it actually was, resulting in its PMPM partial

capitation rate being set too low throughout the Relevant Period. Accordingly, as a direct and

proximate result of the knowing and fraudulent submission of the State Cost Reports that each of

the Defendants and the Elant Leaders knew contained deceptively false and untrue statements

and omissions of material fact, namely that EverCare, as a State certified MLTCP had failed to

accurately capture and report Encounter Data during all Relevant Periods, thereby creating a

false appearance of liquidity (by failing to account properly for IBNR medical expense

liabilities) and causing its PMPM capitated rate to be set too low by State Regulators in future

years.

         56.    The combination of these factors has resulted in substantial and ongoing financial

hardship and distress for EverCare. This financial predicament has been further compounded

year-after-year throughout the Relevant Period and continues through and including the present.

         (c)   The Administrative Services Agreements

         57.    During the Relevant Period, Elant caused EverCare to enter into one or more

administrative services agreements with Elant, which were executed by representatives of Elant

and EverCare (but not by the NYS Commissioner of Health) (the “ASAs”). Pursuant to those

ASAs and as a result of Elant’s status as the sole member and active parent of EverCare



                                                14
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 15 of 78




throughout the Relevant Period, Elant and the Elant Leaders undertook fiduciary duties and

accepted the wholesale authority and responsibility to serve, among other things, as EverCare’s

contractual manager and agreed to provide virtually all of EverCare’s administrative, financial,

compliance, managerial, systems and controls, and operational functions, practices and

procedures.6

        58.      During the Relevant Period, the managerial and executive operations and services

provided by Elant in connection with the ASAs on behalf of EverCare included, but are not

limited to, the following: (i) Elant provided all executive management functions for EverCare;

(ii) Elant administered all of EverCare’s employee benefits programs; (iii) Elant implemented

and maintained all of EverCare’s accounting systems and activities; (iv) Elant performed all of

EverCare’s cost-reporting functions, including, but not limited to, ensuring that EverCare

complied with all applicable regulatory reporting functions and requirements; (v) Elant oversaw

and administered EverCare’s billing and collections; (vi) Elant oversaw and administered

EverCare’s accounts payable and receivable functions; (vii) Elant oversaw and administered

EverCare’s payroll; (viii) Elant established, oversaw and administered all of EverCare’s budget

and cash flow projections; (ix) Elant had sole and exclusive signatory control over and the

management of EverCare’s bank accounts and working capital; (x) Elant oversaw and

administered the submission of EverCare’s rate and fee schedules; (xi) Elant oversaw and

administered property leasing on behalf of EverCare; (xii) Elant oversaw and administered

EverCare’s insurance policies and procedures; (xiii) Elant oversaw and administered the



        6
          Pursuant to 10 NYCRR § 98-1.11(j), all management functions that are delegated pursuant to an ASA by
an MLTCP, like the ASAs entered into between EverCare and Elant, such as cost-reporting, claims payment, quality
assurance and utilization review, require a management agreement that must be approved by the Commissioner of
Health.


                                                      15
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 16 of 78




negotiation and drafting of Service Provider contracts on behalf of EverCare, including, but not

limited to, the negotiation, drafting and execution of EverCare’s contractual agreements with

professional firms such as PKF; (xiv) Elant oversaw and administered the implementation and

maintenance of EverCare’s entire MIS; (xv) Elant oversaw and administered EverCare’s

marketing, communications and development departments; (xvi) Elant provided all human

resources functions on behalf of EverCare (including the advertising for and hiring of

employees); (xvii) Elant oversaw administered and provided advice, consultation and assistance

concerning the placement of Members within EverCare’s MLTCP; and (xviii) Elant established

policies, procedures systems and controls to ensure that EverCare complied with all applicable

laws, rules and regulations and adopted programs, systems and procedures to ensure compliance

with the same (collectively, the foregoing shall be referred to as the “Administrative Services”).7

        59.      Notwithstanding their contractual obligations to EverCare pursuant to the terms

and conditions of the ASAs, during the Relevant Period, Elant and the Elant Leaders failed and

refused to provide all or substantially all of the Administrative Services for and on behalf of

EverCare. Upon information and belief, however, Elant and the Elant Leaders purported to

perform the same or substantially similar Administrative Services on behalf of each of the other

Elant Entities during the Relevant Period.

        60.      Pursuant to the terms and conditions of the ASAs, Elant and the Elant Leaders,

among other things, engaged PKF during the Relevant Period on behalf of EverCare to oversee

and audit EverCare’s Medicaid-related reporting obligations to the state regulators and other

applicable federal and state tax, regulatory and oversight agencies of New York State that govern


        7
           See paragraphs 136-197 of the Amended Complaint in the Elant Action, which further details the
Administrative Services that Elant failed and refused to provide in accordance with the terms and conditions of the
applicable ASAs.


                                                        16
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 17 of 78




and administer the State Medicaid program and ensure compliance with all applicable laws, rules

and regulations governing MLTCPs and New York not-for-profit corporations. Those reporting

obligations included, but were not limited to, the submission by EverCare of truthful, accurate

and comprehensive State Cost Reports.

       61.     Upon information and belief, during the Relevant Period, Defendants provided all

or substantially all of these same or substantially similar audit and Medicaid-related reporting

obligations on behalf of each of the other Elant Entities pursuant to the applicable laws, rules and

regulations governing those Elant Entities.

       62.     As a result of this retention the PKF Defendants earned hundreds of thousands of

dollars during the Relevant Period.       Upon information and belief, throughout the Relevant

Period, the PKF Defendants were compensated for their role in the RICO Schemes, inter alia,

through fees charged to the Elant Entities and EverCare.

       63.     As the auditors for all of the Elant Entities and EverCare throughout the Relevant

Period, the auditors audited and reviewed the trial balance ledgers and other books and ledgers of

each of the Elant Entities and EverCare and knew that Elant exclusively managed, operated and

controlled all facets of each of these entities. Additionally, and as a result of its various roles for

each of the entities within the Elant Group, Defendants had access to and direct knowledge of the

various accounting improprieties perpetrated by the members of the Elant Group during the

Relevant Period that made the RICO Schemes possible.

                       VI.     THE FINANCIAL STATEMENT FRAUD

       64.     Each of the various RICO Schemes depended upon or was enabled by the

Financial Statement Fraud, and/or the Financial Statement Fraud permitted Elant and the Elant




                                                  17
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 18 of 78




Leaders to conceal the RICO Schemes from EverCare, State Regulators and other federal and

State agencies and third-parties.

       65.        EverCare’s State Cost Reports, and particularly the MMCORs and AFSs, were

the primary method by which EverCare and State Regulators evaluated EverCare’s financial

health. The manipulation of these documents was essential to each of the RICO Schemes and

was possible only with Defendants’ intentional participation.

       66.        Defendants’ obligations and the nature and scope of the services to be provided to

EverCare were laid out in a series of engagement letters between Elant and the PKF Entities

during the Pre-Separation Period (“Pre-Separation Engagement Letters”), and during the Post

Separation Period in a series of engagement letters dated February 7, 2014 (“2014 Engagement

Letter”), January 19, 2015 (“2015 Engagement Letter”) and February 12, 2016 (“2016

Engagement Letter”) (collectively referred to as “Post-Separation Engagement Letters”).

       67.        Pursuant to the Pre- and Post-Separation Engagement Letters, Defendants

acknowledged their professional responsibilities to EverCare and agreed, inter alia, to do the

following:


             a. Audit EverCare’s “statement of financial position and the related statement of
                operations and changes in net assets, and cash flows . . . in all material respects, in
                conformity with accounting principles generally accepted in the United States of
                America (“US GAAP”)”;

             b. “conduct the audit in accordance with auditing standards generally accepted in the
                United States of America (“US GAAS”)”;

             c.    “obtain reasonable, rather than absolute, assurance that the financial statements
                  are free of material misstatement, whether caused by error or fraud”;

             d. “examin[e], on a test basis, evidence supporting the amounts and disclosures in
                the financial statements”;



                                                  18
       Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 19 of 78




             e. “perform additional procedures necessary to certify the supplemental information
                required by New York State Department of Health in the cost report”; and,

             f.   “assist in preparation of the Medicaid cost report.”

       68.        In addition to Defendants’ contractual obligations, Defendants were also obligated

to comply with 10 NYCRR Part 98 including subsections § 98-1.11 and § 98-1.16, together with

added subpart § 98-3, which extended various applicable audit and reporting standards of

publicly regulated companies under Dodd-Frank to MLTCPs like EverCare. These amendments

went into force and effect for all MCOs audits for the fiscal year ending December 31, 2015

(“FY2015”) cost reporting period.

       69.        10 NYCRR § 98-3.11 states in pertinent part the following:

                         Every MCO subject to this Subpart shall retain a CPA who
                  agrees by written contract with such MCO to comply with the
                  provisions of this section and 98-1.16. The contract must specify:
                          (a) That the CPA is independent with respect to the MCO
                  and is acting in conformity with the standards of the CPA’s
                  profession, such as contained in the Code of Professional Ethics
                  and pronouncements of the AICPA and the Rules of Professional
                  Conduct of the New York Board of Public Accountancy, or similar
                  code and meets the definition of a CPA set forth in subdivision (e)
                  of section 98-3.2 of this Subpart;
                          (b) That the CPA understands the annual audited financial
                  report, that the CPA’s opinion thereon will be filed in compliance
                  with this Subpart and that the Commissioner will be relying on this
                  information in the monitoring and regulation of the financial
                  condition of the MCO;
                         (c) That the CPA consents to the requirements of section
                  98-3.12 of this Subpart and that the CPA consents and agrees to
                  make available the work papers for review by the Commissioner;
                  and
                         (d) A representation that the CPA is in compliance with the
                  requirements of section 98-3.6 of this Subpart.
       70.        The specific representations required pursuant to 10 NYCRR § 98-3.11, including

that Defendants understood their obligation to act in accordance with relevant professional

                                                  19
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 20 of 78




standards, that their audits would be relied upon by the DOH, and that they complied with the

requirements of 10 NYCRR § 98-3.6, are not contained in the 2016 Engagement Letter, but

rather, were provided in a separate “Qualifications Letter” dated March 31, 2016 addressed to

EverCare’s Board of Directors. A complete and accurate copy of the Qualifications Letter is

annexed hereto as Exhibit 2 and incorporated as if set forth at length herein. Specifically, the

Qualifications Letter contains the following representations:

                       We are independent certified public accountants with
               respect to Choice [n/k/a EverCare] and conform to the standards of
               the accounting profession as contained in the Code of Professional
               Conduct and pronouncements of the American Institute of
               Certified Public Accountants, and the Rules of Professional
               Conduct of the New York State Board of Public Accountancy.
                       We understand that Choice intends to file its audited
               financial statements and our report thereon with the New York
               State Department of Financial Services in which Choice is
               licensed, and that the superintendent of that state will be relying on
               that information in monitoring and regulating the statutory
               financial condition of Choice . . .
                      To the best of our knowledge and belief, we are in
               compliance with the requirements of Section 7 of the NAIC’s
               Model Rule (Regulation) “Requiring Annual Audited Financial
               Reports” regarding qualifications of independent certified public
               accountants.
       71.     At the time the Post-Separation Engagement Letters and the Qualifications Letter

were authored, and transmitted to EverCare via E-Mail, U.S. Mail, or other commercial carrier,

Defendants knew that the covenants and promises contained therein, including their promise to

perform services in compliance with GAAP and GAAS, the National Association of Insurance

Commissioners (“NAIC”) model audit rules, and American Institute of Certified Public

Accountants (“AICPA”), as well as Defendants’ promise that it was capable of acting

“independent[ly]” were patently false. Defendants, in cooperation with or at the behest of the

Elant Leaders, knowingly made these promises with the understanding that EverCare, State

                                                20
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 21 of 78




Regulators and other third parties including Wells Fargo, HUD and the FHA would -- and did --

rely upon the same when utilizing the State Cost Reports to determine, inter alia, EverCare’s

eligibility for Medicaid funds, to determine EverCare’s PMPM capitation rate and Elant and the

Obligated Groups’ initial and continuing eligibility for the FHA Mortgage.

       72.     As explained in greater detail below, under the guise of these covenants and

contractual obligations, Defendants actively participated with the Elant Leaders in, and/or helped

the Elant Leaders to conceal the various RICO Schemes through drafting, fraudulently certifying,

and causing to be filed with New York State Regulators and others, materially false MMCORs,

AFSs, MEDs (i.e., Financial Statement Fraud) that ignored Defendants’ actual knowledge of

material deficiencies in the method and technology provided by Elant to EverCare to collect and

report Encounter Data, improper Inter-Company Transfers, improper Loss Transfers, and an

ongoing pattern and practice of Medicaid fraud.

       73.     Simply stated, the Financial Statement Fraud permeates each and every one of the

RICO Schemes and without Defendants’ intentional participation, none of these RICO Schemes

would have been possible.

                 VII.    THE INTER-COMPANY TRANSFERS SCHEME

       74.     Throughout the Relevant Period, members of the Elant Group, in concert with

each of the Defendants, exploited EverCare’s inadequate MIS systems and controls, intentionally

failed to account for EverCare’s true IBNR and exploited EverCare’s artificially inflated cash

position on its financial statements and State Cost Reports. Specifically, the Elant Leaders,

together with the substantial assistance of the Individual Auditor Defendants took advantage of

the appearance of EverCare’s artificially high liquidity by siphoning millions of dollars in cash,




                                               21
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 22 of 78




critically required to maintain EverCare’s solvency, out of EverCare’s reserves and into the

accounts of one or more of the Elant Entities (the “Inter-Company Transfers”).

       75.       PKF had actual knowledge of the Inter-Company Transfers, including, but not

limited to, unauthorized cash transfers from EverCare’s artificially inflated cash reserves to Elant

and one or more of the other Elant Entities during the Pre-Separation Period without the prior

written consent of the NYS Commissioner of Health (the “DOH Commissioner”) in violation of

applicable laws, rules and regulations, including New York’s so called “5% rule”, codified at 10

NYCRR § 98-1.11 (b).

       76.       Specifically, PKF knew that the DOH issued to EverCare certain formal

statements of deficiency (“SOD”) related to the Inter-Company Transfers (collectively, the

“Inter-Company Transfer SODs”), one in August 2010 and one in August 2014, respectively, for

prior fund transfers to Elant and/or the Elant Entities, which, inter alia, violated Part 98 and

which resulted from actions taken by Elant and/or the Elant Leaders to transfer funds and assets

out of EverCare and to one or more members of the Elant Group for insufficient or no

consideration.

       77.       EverCare received the first of these Inter-Company Transfer SODs on or about

August 18, 2010 (the “2010 Statement of Deficiency” or, alternatively, the “2010 SOD”).

       78.       The 2010 Statement of Deficiency obligated EverCare to devise one or more

plans of correction (“POC”) to remediate the identified deficiencies even though Elant, as

EverCare’s fiduciary, contractual manager, sole member, active parent and alter ego, caused the

violations.




                                                22
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 23 of 78




       79.     Failure to devise and execute a POC would place EverCare at risk of regulatory

penalties, including, but not limited to decreased Medicaid reimbursement rates and loss of

Medicaid quality incentive pool monies.

       80.     At the time of the 2010 Statement of Deficiency, Whitney served as an executive

officer of both Elant and EverCare.

       81.     Subsequent to the issuance of the 2010 Statement of Deficiency and despite

knowing that ongoing violations of the 5% Rule and the 2010 Statement of Deficiency existed,

placing EverCare at risk of incurring harsh regulatory punishment, Whitney continued to

wrongfully siphon assets out of EverCare by causing, inter alia, additional, unlawful Inter-

Company Transfers to one or more of the Elant Group from EverCare without prior approval of

the EverCare Board of Directors (the “EverCare Board”) or the Commissioner of the DOH in

further violation of Part 98 and without notifying applicable State agencies concerning the

purpose and timing of those transfers.

       82.     For example, on or about March 31, 2014, Whitney, acting in concert with one or

more of the other Elant Leaders and the Individual Auditor Defendants, sent a letter to the DOH

(the “March 31st DOH Letter”).

       83.     In the March 31st DOH Letter, Whitney, acting on behalf of EverCare, and at the

behest and direction of the Individual Auditor Defendants sought the DOH’s retroactive consent

to transfer from EverCare to Elant more than $2 million that he had already caused to be

transferred without the prior knowledge, approval or consent of the EverCare Board or the DOH

Commissioner in violation of the 5% Rule.

       84.     Whitney and the Individual Auditor Defendants knew that the transfers identified

in his March 31st DOH Letter exceeded five percent of EverCare’s admitted assets for the prior



                                              23
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 24 of 78




calendar year and, therefore, were already in violation of the 5% Rule of Part 98 at the time he

sent the March 31st DOH Letter. Rather than cure these known violations, though, Whitney, then

Elant’s Chief Executive Officer, at the behest of the Individual Auditor Defendants, concocted

an intentionally false POC to seek retroactive approval from the State to correct these

deficiencies, which State Regulators immediately rejected.

        85.      In addition to seeking retroactive ratification and approval from the DOH,

Whitney’s March 31st DOH Letter is replete with other intentionally false and misleading

statements and omissions of material facts, which Whitney and the Individual Auditor

Defendants knew or callously disregarded that those misstatements were untrue at the time that

he made them, concerning the purported business rationale for the prior fund transfers identified

in the letter.

        86.      The DOH summarily rejected Whitney’s March 31st DOH Letter.

        87.      Instead, on or about August 14, 2014, the DOH issued to EverCare the second

Inter-Company Transfer SOD (the “2014 Statement of Deficiency” or, alternatively, the “2014

SOD”). Elant and the Elant Leaders, as the Administrative Services provider and manager for

EverCare received these formal notices from the DOH that EverCare was in violation of the

applicable rules and regulations.    The Individual Auditor Defendants knew that the State

completely rejected Whitney’s pretext for these violations, yet the Individual Auditor Defendants

made no mention of the continuing uncured deficiencies or Whitney’s deceptive explanation for

them, in any subsequent AFS that they caused to be filed with State Regulators on behalf of

EverCare.

        88.      At all relevant times herein, Whitney and the Individual Auditor Defendants

further failed to disclose to the EverCare Board that he had caused the transfers identified in the



                                                24
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 25 of 78




March 31st DOH Letter to be made without the DOH’s approval in violation of applicable laws,

rules and regulations, including, but not limited to, Part 98.

       89.     As a result of the wrongful Inter-Company Transfers and the DOH’s denial of

Whitney’s request for retroactive ratification and approval of the Inter-Company Transfers,

EverCare suffered millions of dollars in financial harm, compounding the harm caused to

EverCare by the Inter-Company Transfer SODs, shortly after EverCare separated from Elant and

its former affiliates, Defendants McCarthy, Kennedy and Suarez, on behalf of PKF, suddenly

and without any prior notice, justification or disclosure to EverCare’s representatives,

determined the Inter-Company Transfers should be re-characterized as “non-current assets” for

the FY2015 AFS, notwithstanding that in Pre-Separation audit years PKF had previously

characterized those Inter-Company Transfers as “current assets” and, from EverCare’s

perspective, nothing had changed regarding the Elant Entities’ ability to repay these obligations.

       90.     By casting the Inter-Company Transfers as, “non-current assets,” the Individual

Auditor Defendants suddenly and without warning determined that these cash transactions

constituted advances by EverCare of debt to its former affiliates, for which no documentary facts

or information indicating whether this belief or proposition is true exists, and which EverCare

was not reasonably likely to collect from these affiliates within the next twelve months.

       91.     This change in terminology was not ministerial, particularly since Defendants

knew that by misappropriating the Inter-Company Transfers from EverCare and depositing those

funds in the coffers of one or more of the Elant Entities without any prior written authorization

by the DOH Commissioner, those transfers violated applicable laws, rules and regulations

governing cash exchanges between affiliated managed care organizations (i.e., the 5% rule).




                                                 25
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 26 of 78




     (a)       The PKF Defendants Attempt to Suddenly Shift Key
               Professional Audit Responsibilities onto EverCare and Recast
               “Current” Accounts Receivable as “Non-Current” in the FY2015 AFS

       92.     Defendants further knew exactly how significant this change was. No material

change in circumstances impacting the collection of the Inter-Company Transfers had occurred

since PKF had prepared and filed with the applicable State Regulators each of the previous

years’ annual AFSs on behalf of EverCare since at least the fiscal year ending December 31,

2010. Rather, the Defendants had continuously and without qualification determined in prior

years that it was appropriate to characterize the “due to/due from” Inter-Company Transfers

between EverCare and other members of the Elant Group in those prior years as “current” assets

or liabilities of EverCare, notwithstanding that the Elant Leaders, in particular Whitney, had

failed and refused to comply with the Inter-Company Transfer SODs.

       93.     Tellingly, however, in the waning days of March 2016, as the March 31st

deadline for filing EverCare’s FY2015 AFS was fast approaching pursuant to applicable laws,

rules and regulations, the Individual Auditor Defendants engaged in machinations in which they

communicated verbally and in writing with EverCare’s President and CEO, Ms. Sylvia McTigue,

and informed Ms. McTigue, in sum or substance, that they had decided to shift the burden of

their professional responsibilities as EverCare’s allegedly independent auditors onto their client.

Specifically, they wanted EverCare to make the decision whether the Inter-Company Transfers

should still be considered as “current” assets for purposes of the FY2015 AFS. By applying high

pressure tactics and undue influence, knowing that EverCare had only a few days to file its AFS

but insisting that EverCare change the outstanding Inter-Company Transfer accounts receivable

that PKF had historically classified as “current” assets on EverCare’s financial statements to

“non-current” assets, the PKF Defendants, among other things, breached fiduciary duties that



                                                26
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 27 of 78




they owed to EverCare by placing their own interest or the interest of third parties ahead of those

of their client, EverCare. Upon information and belief, this determination was exclusively within

the Defendants’ professional purview and responsibility to make as EverCare’s audit

professionals, but they failed and refused to make it at a time when they knew EverCare had few

good alternatives – (i) it could make a determination that EverCare’s executives were ill-suited

and not professionally competent to make or (ii) it could unwittingly submit to its auditors

wishes and potentially waive substantive legal rights.

        94.     During this same period, PKF also applied other pressure tactics to fraudulently

conceal its misplaced loyalties and true motivations from its newly independent client.

        95.     For instance, the Individual Auditor Defendants did not disclose at that time to

EverCare’s senior executives that it was still representing and preparing the audited financial

statements and other financial reports of members of the Elant Group, and they also withheld

presenting the Qualifications Letter, management representation letter and PKF’s boilerplate

FY2015 audit engagement letter until the very last days before the EverCare AFS was due to be

filed with State Regulators pursuant to applicable laws, rules and regulations and

notwithstanding that the engagement letter appeared to have been taken entirely from a form of

adhesion that the Individual Auditor Defendants presented to EverCare’s executives at the very

last minute on a non-negotiable, take-it-or-leave-it basis.

        96.     If EverCare did not agree to these terms and conditions they would be in violation

of applicable law and regulation and subject to sever sanctions and penalties including forfeiture

of their license and ability to operate.




                                                 27
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 28 of 78




       97.     Further, PKF presented these legal documents to EverCare’s representatives

without affording EverCare a full and adequate opportunity to consult with legal counsel even

though the form agreement materially violated key provisions of 10 NYCRR § 98-3.

       (b)    PKF’s Concealment of the Universal Settlement

       98.     At or around the same time that PKF was attempting to shift its responsibility

with respect to identifying EverCare’s receivables, it was also hiding from EverCare a large

receivable due to Elant.

       99.     Specifically, the Elant SNFs entered into a settlement with the State of New York

and numerous New York SNFs, to settle nearly all Medicaid rate appeals and lawsuits (the

“Universal Settlement”).

       100.    Under the broad terms of the Universal Settlement, the State of New York made

payments totaling $850 million over a five-year period in exchange for universal agreement

among the participating SNFs to surrender their rights to pursue pending Medicaid rate lawsuits

and appeals and the Elant SNFs were due to receive a total reasonably believed to be in excess of

$18 million (the “Universal Settlement Proceeds”).

       101.    Upon further information and belief, Whitney deliberately concealed from the

Elant Board the very existence of the Universal Settlement.

       102.    In an effort to further aid Elant and the Elant Leaders in its many schemes to

defraud EverCare and allow the Elant Leaders to abscond with millions of dollars, the receipt of

these proceeds were purposefully hidden from EverCare by Defendants.              For example,

Defendants never listed the Universal Settlement Proceeds in Elant’s AFS.

       103.    Indeed, EverCare did not learn about the existence of the Universal Settlement

Proceeds until, upon information and belief, Defendant McCarthy, either by accident or out of



                                               28
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 29 of 78




guilt, disclosed the existence and amount of Universal Settlement proceeds that were earmarked

for the Elant SNFs to EverCare’s Chief Executive Officer, Sylvia McTigue.

        (c)     PKF’s Town of Ramapo Financial Statement Fraud
                Parallels the EverCare Audited Financial Statement Fraud

        104.    Only later, after EverCare’s FY2015 AFS had been filed with the State did

EverCare discover the true, self-interested motivations for PKF’s sudden attempt to foist onto

EverCare the responsibility for characterizing the Inter-Company Transfers as “non-current”

rather than “current” assets.

        105.    Apparently, PKF’s Financial Statement Fraud associated with EverCare’s

FY2015 AFS and the concealment of the true nature of the Inter-Company Transfers themselves

is not the first time Defendants have mischaracterized client assets as “current” instead of “non-

current” to fraudulently deceive innocent representatives of their clients, regulatory agencies, and

other third parties in violation of GAAS, GAAP, and their most fundamental professional

responsibilities.

        106.    Indeed, coincidentally, and unrelated to EverCare or the RICO Schemes at issue

here, at or about the same time in 2016 that PKF was preparing or assisting in the preparation of

the FY2015 AFS and MMCOR for EverCare, PKF auditors from the same Harrison office from

which the Individual Auditor Defendants were primarily based, were being investigated by

federal law enforcement authorities for allegedly co-conspiring and perpetrating a public

accounting financial statement fraud concerning certain AFSs that PKF had prepared and filed or

was preparing and filing on behalf of various agencies and quasi-governmental agencies of the

Town of Ramapo (the “Town”), which is located in Rockland County, New York (the “Town of

Ramapo Fraud”).




                                                29
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 30 of 78




        107.   The striking similarities between the Town of Ramapo Fraud and PKF’s

fraudulent racketeering conduct and practices in this case – i.e., in both cases PKF’s auditors

failed to exercise reasonable professional skepticism or to unearth any audit evidence to

substantiate its audit findings and opinion – are relevant to Defendants’ scienter in the instant

case.

        108.   In the Town of Ramapo Fraud, PKF allegedly co-conspired with certain Town

officials who were later convicted of federal criminal offenses by fraudulently concealing the

true nature of millions of dollars of uncollectible accounts receivable that one division of the

Town had transferred onto the books of another division. The PKF auditors in that case then

allegedly classified the fraudulent transactions as “current” accounts receivable, when PKF’s

lead auditors knew the transaction at the center of the fraud (the sale of a parcel of real estate on

which a minor league baseball stadium was to be built) would never be consummated and that

none of the proceeds from that transaction were actually collectible, much less within 12 months.

        109.   In connection with the Town of Ramapo Fraud, the Securities and Exchange

Commission (“SEC”), the U.S. Attorney’s Office for the Southern District of New York and the

Federal Bureau of Investigation found that PKF issued fraudulent audit reports based on PKF’s

misstatements and omissions of material fact in connection with the sale of certain municipal

bonds that were sold by the Town during the Relevant Period in connection with the baseball

stadium sale and purchase transaction.

        110.   In connection with the Town of Ramapo Fraud, on or about October 31, 2016,

PKF entered into a consent decree with the SEC (the “SEC Consent Decree”) in which, inter

alia, it admitted that it had issued fraudulent AFSs in connection with a municipal bond offering

issued by the Town, and the firm agreed to severe fines, penalties and certain non-monetary



                                                 30
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 31 of 78




remedies against it that arose out of a systemic financial statement fraud that occurred within its

Harrison, New York, Office. Annexed hereto as Exhibit 3 is a copy of the SEC Consent Decree.

The PKF Harrison Office is the very same PKF office that oversaw and participated in the

preparation and public filing of EverCare’s State Cost Reports throughout the Relevant Period.

        111.    According to an SEC press release issued on or about October 31, 2016 (the “SEC

Press Release”), PKF and a senior partner in its Harrison Office “agreed to settle charges they

issued fraudulent audit reports in connection with municipal bond offerings by the [Town of

Ramapo]] and its local development corporation.” See SEC Press Release 2016-229, “Firm and

Partner Charged with Issuing Fraudulent Audit Reports” (the “SEC Press Release” which is

annexed hereto as Exhibit 4). The SEC Press Release states in pertinent part that “the SEC’s

Order finds that PKF O’Connor Davies [and its audit partner] allowed the [Town] to record a

$3.08 million receivable in [the Town’s] general fund for [the sale of a minor league baseball

stadium] that [the auditors] knew had not occurred.” Id. PKF “also ignored red flags and relied

upon what turned out to be false representations by Town officials about certain other

receivables, interfund transfers, and liabilities.” Id.

        112.    The SEC further determined in relevant part that “PKF[] failed to take appropriate

steps to mitigate the risk of material misstatements even after senior management became aware

that Ramapo’s financial statements were the subject of multiple law enforcement investigations

and [the PKF responsible audit partner] received multiple complaints about possible audit fraud.”

Id. In a statement that equally could have been applied with respect to PKF’s longstanding fraud

against EverCare, the Director of the SEC’s New York Regional Office stated, “[PKF’s

representatives] failed to exercise professional skepticism and PKF O’Connor Davies issued

false unmodified audit reports, and they left [their stakeholders] without an accurate picture of



                                                  31
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 32 of 78




the [client’s] finances . . . .” Id. The Town and certain of its officials were charged with fraud

by federal authorities and accused of hiding a deteriorating financial situation from municipal

bond investors.

       113.    As a consequence of its involvement in the Town of Ramapo Fraud, the SEC,

inter alia, required PKF to hire a corporate monitor and enjoined it from participating in the

future from any kind of audit activities that might lead to the same or a substantially similar

public accounting fraud related to the issuance of fraudulent AFSs, such as those it issued on

behalf of the Town and on behalf of EverCare here. Upon information and belief, the SEC’s

Town of Ramapo investigation against PKF is ongoing and the corporate monitor that it inserted

to enforce PKF’s compliance with its Consent Order is still in place at PKF’s Harrison Office.

Upon further information and belief, the PKF Defendants’ fraudulent conduct concerning

EverCare’s FY2015 AFS was motivated in part by a desire to hide its actions from the SEC and

other federal prosecutors.

       114.    Based upon all of the foregoing and employing the very same or substantially

similar professionally unfit and irresponsible methods, customs and practices as it employed in

the Town of Ramapo Fraud, Defendants wrongfully enabled Elant to siphon millions of dollars

in cash out of EverCare’s reserves without proper authorizations and to unlawfully transfer debts,

liabilities and expenses from one or more of EverCare’s former affiliates onto EverCare’s books

and records.

                             VIII. MMCOR FRAUD SCHEME

       115.    As discussed in further detail herein, during the same period that the Elant

Leaders siphoned the Inter-Company Transfers out of and imposed the Loss Transfers onto

EverCare for their own illegitimate purposes, they also caused State Cost Reports containing



                                               32
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 33 of 78




errors and omissions of material fact to be filed on behalf of EverCare, by charging EverCare

exorbitant above market rates for Administrative Services, which exceeded the contractually

fixed rates in violation of applicable Medicaid laws, rules and regulations and which they knew

EverCare could never recapture from NYS through the PMPM capitated Medicaid

reimbursement rates the State paid to EverCare (“MMCOR Fraud”).

       116.    It is clear PKF knew of the ongoing defalcation given that the most basic audit

testing of the rate escalations Elant and the Elant Group charged EverCare throughout this same

Relevant Period would have revealed that these impermissible and unauthorized fees

compounded EverCare’s financial distress and were being utilized by Elant as an illicit means for

justifying illegitimate expenses EverCare should never have been charged in the first place. The

Individual Auditor Defendants’ failure to identify or note these unlawful inter-company actions

had the egregious effect of threatening EverCare’s continued existence at a time when EverCare

had no means of protecting itself because it was under the total domination and control of its

then sole member and active parent, Elant.

       117.    After EverCare gained its independence from Elant, as part of its ultimate POC

and at the behest of State Regulators, in mid-April 2016, EverCare commenced the Elant Action.

While the Elant Action was pending and in furtherance of its remediation plan, EverCare

transitioned to a new MEDs IT System by, inter alia, investing in excess of half a million dollars

in capital which enabled it to discover the true magnitude of the financial fraud perpetrated

against it by the Elant Defendants with the substantial assistance and participation of the PKF

Defendants. Evercare then filed its Amended Complaint, which among other things, sought to

recover an amount in excess of $25 million in damages against the Elant Defendants.




                                               33
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 34 of 78




          118.    In short, in violation of NYS and federal law, the Elant Leaders, with the help of

Defendants, artificially inflated EverCare’s costs by means of the MMCOR Fraud to help prop

up the Elant Entities, by, inter alia, inflating the cost of services Elant allegedly provided to

EverCare and thereby increasing fees paid to Elant, unilaterally increasing rates charged to

EverCare by the Elant SNFs, imposing additional surcharges based on these inflated rates, and

causing EverCare to enter into sham leases for properties it would never use.

          (a)    Elant Charges Rates to EverCare in
                 Excess of Those Set Forth in the ASAs

          119.    Specifically, the Elant Leaders artificially inflated the costs and expenses of the

various services Elant and its affiliates provided to EverCare under the ASAs in amounts grossly

in excess of what was permissible pursuant to NYS and federal law.

          120.    In exchange for the services provided by Elant pursuant to Sections 2.1 and 4 of

the ASAs, Elant received management fees from EverCare on a PMPM basis (the “Management

Fees”).

          121.    However, the Elant Leaders caused Elant to increase the Management Fees for

Administrative Services provided to EverCare to levels significantly higher than the rates

allowable by Medicaid (the “Increased Rates”). Non-Elant SNFs continued to be paid the

standard, unadjusted Medicaid rates in accordance with the terms and conditions of their pre-

existing agreements with EverCare.

          122.    The Elant Leaders, on behalf of Elant, also failed to obtain the approval of the

DOH, as required under 10 NYCRR § 98-1.11(k) for any changes to the ASAs and related rate

adjustments, especially changes that dramatically increased EverCare’s costs by more than

100%.




                                                  34
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 35 of 78




        123.    These significant increases in the Management Fees violated the terms and

conditions of the ASAs and were imposed unilaterally without the knowledge, consent, or

approval of the EverCare Board. Even if the EverCare Board had known and objected, it was

powerless to prevent such PMPM increases from being implemented by Elant. 8

        124.    Upon information and belief, the Individual Auditor Defendants were aware of

the Elant Leaders unilateral and dramatic increase in the Management Fees charged by Elant to

EverCare in direct violation of the ASAs and without DOH approval and nonetheless caused

EverCare to file false or misleading State Cost Reports cloaking the Elant Leaders fraudulent

scheme behind a veil of secrecy.

        125.    As a result, in the last year of their engagement, Elant obtained unauthorized

payments from EverCare of approximately $2.2 million dollars.

        (b)    Elant’s Unilateral PMPM Rate Increases

        126.    On or about January 4, 2014, the DOH issued a retroactive increase of EverCare’s

Medicaid Reimbursement rates.

        127.    The Elant Leaders took advantage of this “opportunity” and swiftly, unilaterally,

and improperly “negotiated” and implemented new contracts between EverCare and the Elant

SNFs (the “Adjusted Elant SNF Contracts”). These new Adjusted SNF Contracts required

EverCare to pay rates to the Elant’s SNFs that were significantly higher than the allowable

Medicaid rates, while non-Elant SNFs continued to charge EverCare the standard, unadjusted

Medicaid rates in accordance with the terms and conditions of their pre-existing agreements with




        8
           See paragraphs 206-220 of the Amended Complaint in the Elant Action which further details the
Increased Rates and which are incorporated as if set forth at length herein.


                                                  35
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 36 of 78




EverCare. The Increased Rates bore no relationship to actual costs of services provided by Elant

or the Elant SNFs nor did the Commissioner of Health or EverCare’s Board approves them.

        128.     Compounding the damage, the Elant Leaders inappropriately applied these new

rates retroactively.

        129.     Upon information and belief, the Individual Auditor Defendants knew of but

intentionally disregarded the Elant Leaders unilateral non-arm’s length imposition of the

Adjusted Elant SNF Contracts on EverCare.

        130.     Despite Defendants’ knowledge of these rate changes, after effectuating the

Adjusted Elant SNF Contracts, Defendants did not cause the Elant Leaders to resubmit or correct

the MMCORs, which relied on the original rates charged by the Elant SNFs prior to the

imposition of the Increased Rates.9

        131.     Similarly, the Elant Leaders unilaterally increased the rate paid to the Elant SNFs

significantly above the Medicaid rate for the Adult Day services that those Elant SNFs provided

to EverCare enrollees. This increase bore no relationship to the actual costs of services provided

by Elant and was never approved by EverCare’s board.10 In addition to the Increased Rates, the

newly negotiated contracts that the Elant Group unilaterally imposed upon EverCare, also

inappropriately included an additional Medicaid surcharge, which amounted to 6% over the

contractual Medicaid rates.




        9
          See paragraphs 221-253 of the Amended Complaint in the Elant Action, which further details the
Adjusted Elant SNF Contracts and which are incorporated as if set forth at length herein.
        10
            See paragraphs 254-257 of the Amended Complaint in the Elant Action, which further details regarding
the increase in the Adult Day services rates and which are incorporated as if set forth at length herein.


                                                      36
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 37 of 78




       132.    Upon information and belief, this surcharge was already included in the Medicaid

rates that EverCare was charged and, therefore, the Elant Leaders intentionally and deceptively

caused the surcharge to be billed to EverCare twice.

       133.    These two changes resulted in a significant increase in SNF expenses for

EverCare, but were not reported in its cost reports.

       134.    Like the Increased Rates EverCare paid to the SNFs, all of EverCare’s contracts

for these services were negotiated and paid pursuant to contracts at the then published Medicaid

rate, but the Elant Leaders caused Elant to unilaterally increase these rates for EverCare above

the Medicaid Rate.

       135.    Again, despite Defendants’ knowledge of this expense, PKF caused false or

misleading State Cost Reports to be filed on behalf of EverCare which disguised these

transactions as discussed further below.

       (c)    Elant Enters EverCare into Sham Lease at Fishkill

       136.    Lastly, as part of the Defendants’ MMCOR Fraud scheme, in 2012, Elant, in its

capacity as EverCare’s agent under the ASA, caused EverCare to enter into a series of above

market, sham lease transactions with Fishkill (the “Fishkill Lease”) for the sole purpose of

causing EverCare to incur a fictitious expense on its books that would obligate EverCare to pay

rent to Fishkill for office space EverCare neither needed nor ever occupied.

       137.     The Fishkill Lease obligated EverCare to pay rent at the rate of $24 per square

foot – equating to $6,720 per month or $80,640 per year – to Fishkill, for an uninhabitable,

dilapidated and deteriorating 3,360 square foot building located at the back of the Fishkill

nursing home property facing the garbage dumpster and loading dock. Upon information and




                                                37
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 38 of 78




belief, the fair market rental value for far superior commercial space was $15-18 per square foot

at that time.

        138.     Upon information and belief, this fraudulent lease transaction enabled Elant to

prop up Fishkill’s deteriorating finances by causing EverCare to pay Fishkill for office space it

never needed or occupied or intended or occupy. These inter affiliate cash transfers enabled

Elant to extract more funds from EverCare without a legitimate business justification and

without DOH approval.

        139.     Upon information and belief, Defendants knew the fact that EverCare was paying

money for a sham lease at an over-market value for a property that it never intended to, or could,

use. Despite this knowledge Defendants caused false or purposefully misleading State Cost

Reports on behalf of EverCare that obscured this information from EverCare and State

Regulators.11

        (d)     The Loss Transfer Fraud

        140.     Upon information and belief, during the Relevant Period, Elant Leaders and

Defendants also caused deceptive and unlawful transfers of bad debts and uncollectible

receivables of one or more of the Elant SNFs to occur by concealing them within line items of

EverCare’s State Cost Reports (the “Loss Transfers”). Upon further information and belief, the

Elant Leaders and Defendants executed the Loss Transfers to foster the false and misleading

appearance that those obligations were incurred by EverCare (as opposed to one or more

members of the Obligated Group) in the ordinary course of EverCare’s business, i.e. the “Loss

Transfer Fraud.”



        11
          See paragraphs 364-383 of the Amended Complaint in the Elant Action which further details the Fishkill
Lease and which are incorporated as if set forth at length herein.


                                                      38
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 39 of 78




        141.    The Individual Auditor Defendants substantially aided, abetted and fraudulently

conspired with the Elant Leaders to execute this deceptive scheme. In particular, the Individual

Auditor Defendants knew, among other things, that representatives of Elant unlawfully

transferred onto EverCare’s books, ledgers and State Cost Reports approximately $1 million in

uncollectible accounts receivable owed to former affiliates, as well as significant liabilities owed

by certain of EverCare’s former affiliates to various third parties, namely the Obligated Group.

At all relevant times herein, Whitney failed to disclose to the EverCare Board that he had caused

the transfers identified in the March 31st DOH Letter to be made without the DOH’s approval in

violation of applicable regulations, including, but not limited to, Part 98.

        142.    As a result of the wrongful Inter-Company Transfers and the DOH’s denial of

Whitney’s request for retroactive ratification and approval of the Inter-Company Transfers,

EverCare suffered millions of dollars in financial harm.

        143.    Compounding Whitney’s conduct, beginning in or about 2012, Elant, together

with one or more of the Individual Auditor Defendants and/or Elant Entities, intentionally caused

EverCare to absorb certain losses, debts or obligations, which, upon information and belief, were

actually losses incurred by other Elant Entities. Instead of appearing as expenses or liabilities on

EverCare’s applicable financial statements and cost reports, which is what the Defendants caused

to occur, the Loss Transfers should have appeared as expenses or liabilities on the financial

records or reports of the appropriate Elant SNF or on the books and records of the Elant Entities

that actually incurred those liabilities or losses.

        144.    For example, from in or about 2012 through 2014, without seeking approval from

the EverCare Board and in violation of Elant’s contractual obligations to EverCare, the Elant

Leaders, together with the knowledge and substantial participation of the Individual Auditor



                                                      39
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 40 of 78




Defendants, acting on behalf of one or more members of the Obligated Group, improperly

moved more than $1 million in operational losses or liabilities incurred by Goshen from

Goshen’s financial statements to EverCare’s ledgers, thereby causing Goshen’s financial position

to appear artificially enhanced while EverCare’s was inappropriately made to look worse than it

actually was.

       145.       Consequently, Elant and the PKF Defendants abused Elant’s position as

EverCare’s fiduciary, sole corporate member, contractual manager and administrator to

circumvent the EverCare Board, enabling the Elant Group and the PKF Defendants to effectuate

fraudulent conveyances from EverCare to one or more of the Elant Entities by means of the

EverCare Enterprise.

       146.       By substituting its authority in place of that of the EverCare Board, Elant caused

EverCare to violate its compliance obligations under applicable New York State laws, rules and

regulations, inter alia, to report truthfully and accurately its financial transactions and condition

to State Regulators.

       147.       Accordingly, upon information and belief, as described in greater detail herein,

one of the ultimate objectives of this unlawful Loss Transfer Fraud was to enable one or more of

the Elant SNFs and other members of the Enterprise, including PKF, to falsify publicly filed

financial statements of one or more of the Elant SNFs and EverCare as a means to obtain the

FHA Mortgage under false pretenses to the detriment of EverCare, other third parties and the

general public.




                                                  40
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 41 of 78




             IX.      NET WORTH DEFICIENCY AND IBNR RESERVE SCHEME12

        (a)        EverCare’s Corrective Measures in Response to the Inter-Company
                   Transfer SODs Included Creating a Fully Functional MIS/IT System
                   And the Hiring of Competent, Properly Trained IT Personnel

        148.        Concurrently, and as a direct result of the Loss Transfers and the flawed and

inaccurate Encounter Data and other financial information that PKF directly and proximately

caused EverCare to report to one or more State Regulators, EverCare’s Medicaid capitated

reimbursement rates for the managed care services that EverCare contracted to provide to its

Members each month during the Relevant Period was unwittingly reduced by the applicable

State Regulators to an amount less than EverCare’s actual monthly costs for providing those

same services to its Members.

        149.        At all times relevant herein and subsequent to the date that EverCare formally

separated from the Elant Group, EverCare invested significant capital to purchase and install an

independent and appropriate MIS system, which ultimately enabled EverCare and, hence, PKF,

to discover material and extensive inaccuracies, errors and omissions that the PKF Defendants

had included in AFSs during the Pre-Separation Period.

        150.        Accordingly, by the end of the first quarter of 2016, while PKF was conducting its

audit of EverCare’s financial statements related to the FY2015 AFS (the “FY2015 Audit

Period”), the Individual Auditor Defendants knew but could no longer intentionally conceal from

the EverCare Board and senior management the fact that the EverCare AFSs that it had prepared

and filed with State Regulators covering the Pre-Separation Period contained false and

misleading errors and omissions of material fact.



        12
          See paragraphs 459-561 of the Amended Complaint in the Elant Action which further detail the Net
Worth Deficiency and IBNR Reserve Scheme and which are incorporated as if set forth at length herein.


                                                    41
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 42 of 78




       151.    Further, just as the Individual Auditor Defendants knew EverCare's pre-separation

AFSs and MMCORs were distorted, they also knew the applicable AFSs they prepared and

caused to be filed for the Obligated Group contained untrue statements of material fact. When

the new information and data came on-line, EverCare discovered what the Individual Auditor

Defendants had long already known.

       152.    Prior to this post-separation capital investment by EverCare in its new MIS/IT

Systems and MEDs solutions, the EverCare Encounter Data had been manually uploaded to the

State’s systems by a low-skilled Elant employee who was not properly trained to process this

information.   External consulting firms that Elant had hired pre-separation to identify and

evaluate those systemic inadequacies recommended that Elant, on behalf of EverCare, should

reinvest in an entirely new MIS solution that could properly interface with the State’s database

and that it should also hire competently trained and skilled staff to run those systems.

       153.    According to contemporaneous written and verbal reports and meeting minutes

prepared and made during the Relevant Period on behalf of the Elant and EverCare Boards,

including, but not limited to, presentations by the Individual Auditor Defendants at or to the

Finance Committee of the Elant Board of Directors (the “Elant Board”), upon information and

belief, the Individual Auditor Defendants attended the Board meetings in person, reviewed the

outside consultants’ reports and recommendations and had actual and clear knowledge of the

material deficiencies in EverCare’s MIS and MEDs. Those meeting minutes and reports further

disclose that the Individual Auditor Defendants recommended to the Elant Board of Directors

(the “Elant Board”) that it should implement corrective measures on behalf of EverCare to cure

these issues, which the auditors knew would have a material adverse impact on EverCare’s

financial condition.



                                                 42
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 43 of 78




       154.    Notwithstanding the Individual Auditor Defendants’ on-the-record recognition of

these gross systemic problems, and in violation of GAAS and GAAP, Defendants persistently

failed to note any of these material flaws in their audit opinions or the notes to the financial

statements contained in the AFSs that Defendants issued for years during which those

deficiencies existed, including but not limited to FY2014-2015

       (b)    The MEDS and MMCOR Cost-Reporting Process
              And the Consequences of Filing False or Misleading
              Reports by a State-Regulated Managed Care Organization

       155.    MMCOR must specify in detail, inter alia, data concerning various administrative

and medical service expenses it incurs for each Encounter or contact that EverCare, as a New

York State-regulated MLTCP, has with its members during the period covered by the given

MMCOR.

       156.    Further, under the NYS MEDS, a MLTCP, such as EverCare, that receives a

capitated, PMPM payment from the State concerning the MLTC services it provides to members

must submit monthly, or more frequent, Encounter Data to the DOH.

       157.    The DOH requires MMCORs to be filed by MCOs, such as MLTCPs, so that,

inter alia, it can track the services received, and associated expenses, for each member enrolled

in MCO plans and evaluate MLTCP performance by benchmarking a particular plan’s

performance against the MMCOR data submitted by MLTCPs statewide.

       158.    This benchmarking process enables the DOH to compare the reported expenses of

a particular MLTCP against those of competing MLTCPs, thereby ensuring that the performance

of the plan under review conforms statistically with other comparable plans’ respective

performance metrics.




                                               43
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 44 of 78




        159.    If an MLTCP submits MMCOR or Encounter Data to the applicable regulatory

agencies in an untimely manner or that contains materially false, misleading, incorrect, or

omitted Encounter Data, then the MMCOR or Encounter records submitted by the MLTCP will

not accurately capture the Plan’s membership activities during the covered period or the costs

associated with each of those Encounters.

        160.    A MLTCP that files MMCORs containing such false, erroneous or misleading

information faces severe adverse consequences and may be subject to stringent fines, penalties

and other punitive measures imposed by the State Regulators, because, in addition to its

benchmarking feature, MMCOR data is also used by the DOH to set the MLTCP’s future

Medicaid reimbursement rates.

        161.    The net practical result of a MLTCP filing false or misleading MMCOR data with

the DOH is not only monetary fines, penalties or other punitive measures from State Regulators,

it also can cause the MLTCP to receive an artificially lower Medicaid reimbursement rate from

the DOH than it otherwise would, because the plan appears to be at less financial risk than it

actually is.

        (c)    Elant and PKF Filed False and Misleading MEDS and MMCOR
               Data on Behalf of EverCare During the Pre-Separation Period

        162.    The filing of false or misleading financial statements and MMCOR data leading

to an artificially reduced PMPM rate is exactly what happened to EverCare as a direct and

proximate result of Elant and Defendants’ failure and/or refusal, inter alia, to perform their

contractual and fiduciary cost-reporting obligations on behalf of EverCare throughout the Pre-

Separation Period.

        163.    Specifically, during the Pre-Separation Period, as EverCare’s contractual

manager, Elant, and Defendants, as its audit professionals, were obligated to, inter alia, ensure

                                               44
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 45 of 78




that EverCare had in place systems and controls, including, but not limited to, appropriate MEDS

IT software and a sufficient number of competent administrative and IT staff, who were properly

trained to process, enter and/or or to reconcile EverCare’s Encounter Data with the medical or

other expenses that EverCare actually incurred during the Pre-Separation Period.

       164.    Throughout the Pre-Separation Period, however, the EverCare IT system provided

by Elant was so inadequate and the personnel Elant hired to manage it so incompetent and

understaffed, that the true nature and magnitude of EverCare’s financial distress was hidden from

EverCare and State Regulators.

       165.    Prior to EverCare’s separation from the Elant Group, EverCare representatives

and outside consultants repeatedly notified the Elant Board and its management verbally and in

writing that that the IT platform and personnel it was employing on behalf of EverCare were

woefully inadequate and needed to be changed.

       166.    Despite those warnings, Elant, through the Elant Leaders, and PKF, through the

Individual Auditor Defendants, deliberately and with utter disregard for the well-being and

safety of EverCare’s members failed and refused to institute or cause to be instituted the IT

staffing and systems changes that they themselves and other EverCare representatives and

external consultants identified and were recommending as being essential to bring EverCare into

the bare minimum level of compliance needed to satisfy EverCare’s applicable regulatory

obligations.

       167.    The deliberate and intentional failure by PKF and Elant to satisfy their

compliance obligations on EverCare’s behalf also directly prevented EverCare from complying

with its payment obligations to certain of its vendors during the Pre-Separation Period and at all

times relevant to the facts and circumstances alleged herein.



                                                45
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 46 of 78




       168.    Those deliberate decisions by the Elant Leaders (with the full knowledge and

consent of the Individual Auditor Defendants) not to invest sufficient capital in EverCare’s

MIS/IT systems and personnel directly, foreseeably, and proximately caused EverCare to be non-

compliant with its mandated MEDs and MMCOR obligations during the Pre-Separation Period

and led directly to tens of millions of dollars in financial damages that EverCare has already

suffered and continues to suffer to this day.

       169.    Elant’s failure to invest adequate capital in EverCare’s IT compliance system, a

fact which was knowingly concealed in applicable State Cost Reports by Defendants, further

resulted in EverCare’s inability to capture all of the legally required Encounter Data that existed

and reasonably should have been captured by PKF and Elant on EverCare’s behalf during the

Pre-Separation Period concerning the IBNR expenses associated with medical and related

services that EverCare had caused to be provided during this period to its Members, but which

had not yet been reported or confirmed by Defendants as fully adjudicated liabilities in

EverCare’s system in accordance with GAAP.

       (d)    The Net Worth Deficiency SODs

       170.    As a direct and proximate result of the Defendants’ wanton, callous and willful

disregard of their contractual, regulatory, and legal compliance obligations to EverCare, as well

as their failure and refusal to cause EverCare to file accurate, truthful and complete MMCOR

and Encounter Data to the DOH during the Pre-Separation Period, the Defendants, jointly and

severally, directly and proximately caused EverCare to receive an ongoing series of Net Worth

Deficiency SODs from June 2016 through the present. The Net Worth Deficiency SODs relate

to certain net worth deficiencies that EverCare had incurred for violations of 10 NYCRR Part 98-




                                                46
       Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 47 of 78




1.11(e) as a result of materially flawed and deficient financial statements and MMCOR reports

that Elant and PKF filed on behalf of EverCare during the Pre-Separation Period.

       171.   In particular, the false and misleading financial statements, MMCOR and

Encounter Data that one or more of the Defendants and the Elant Leaders caused EverCare to file

during the Pre-Separation Period directly and proximately resulted in the DOH determining that

EverCare failed to meet its minimum net worth requirements pursuant to Part 98 for the relevant

periods covered by each of the Net Worth Deficiency SODs.

       172.   Each of the DOH’s Net Worth Deficiency SODs further notified EverCare, inter

alia, that, based on financial statements PKF caused EverCare to submit for the relevant Pre-

Separation Periods covered by each such SOD, it had not met the minimum net worth

requirement set forth in 10 NYCRR Part 98-1.11(e) and required EverCare to submit an

additional POC.

       173.   By way of example, on or about June 7, 2016, less than two months after

EverCare filed its original Verified Complaint in the Elant Action on or about April 19, 2016,

EverCare received the first of many Net Worth Deficiency SODs, notifying it that its cash

reserves were $664,757 below the minimum net worth requirement (the “June 2016 SOD”).

       174.   Upon information and belief, the DOH derived EverCare’s net worth deficiency

resulting in the June 2016 SOD directly from financial statements and MMCOR Encounter Data

that Elant and PKF caused EverCare to compile, prepare and then file with the DOH during the

Pre-Separation Period.

       175.   EverCare’s CEO, Sylvia McTigue (“Ms. McTigue”), responded to the June 2016

SOD by letter, dated June 13, 2016 (the “McTigue June 13th Letter”), describing the reasons for




                                              47
           Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 48 of 78




the deficit and the actions that EverCare had been taking and intended to continue to undertake to

cure it.

           176.   Thereafter, on or about December 7, 2016, the DOH issued the second of the Net

Worth Deficiency SODs, which identified that, during the ensuing six-month period, EverCare’s

deficit had grown to an amount equal to $8,001,762 below the regulatory minimum net worth

requirement (the “December 2016 SOD”).

           177.   Upon information and belief, the DOH also derived EverCare’s net worth

deficiency in connection with the December 2016 SOD directly from financial statements and

MMCOR Encounter Data that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period by Elant on behalf of EverCare, with the active and substantial

participation of PKF.

           178.   Ms. McTigue again responded by letter to the DOH, dated December 21, 2016

(the “McTigue December 21st Letter”), and updated the DOH concerning the corrective plan that

EverCare was endeavoring to implement.

           179.   Again, on or about June 1, 2017, EverCare received yet another Net Worth

Deficiency SOD, which, inter alia, identified that during the first two quarters of 2017,

EverCare’s deficit had increased to an amount equal to $11,059,252 below the regulatory

minimum net worth requirement (the “June 2017 SOD”).

           180.   Upon information and belief, the DOH calculated EverCare’s net worth

deficiency in connection with the June 2017 SOD based directly on financial statements and

MMCOR Encounter Data that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period on behalf of EverCare by Elant, with the active and substantial

participation of PKF.



                                                48
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 49 of 78




       181.    On or about June 8, 2017, Ms. McTigue again responded by letter to the June

2017 SOD (the “McTigue June 8th Letter”), detailing EverCare’s plan to correct its rapidly

deepening financial crisis, which stemmed directly and proximately from Elant’s flagrant and

reckless mismanagement of EverCare with the active and substantial participation of the PKF

Defendants during the Pre-Separation Period.

       182.    Since receiving the June 2017 SOD, EverCare has received several other Net

Worth Deficiency SODs, the most recent of which it received on or about August 2, 2019 (the

“2019 SOD”) and each of which, inter alia, has identified that, for the period ending December

31 of the prior year, EverCare’s deficit had continued to be several millions of dollars below the

regulatory minimum net worth requirement.

       183.    Upon information and belief, the DOH calculated EverCare’s net worth

deficiency in connection with each of the Subsequent Net Worth Deficiency SODs based directly

on financial statements that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period on behalf of EverCare by Elant, with the active and substantial

participation of PKF.

       184.    Accordingly, EverCare’s Net Worth Deficiency SODs grew directly out of the

fraudulent, decision-making on behalf of EverCare by Elant and the Individual Defendants,

together with the active and substantial participation of PKF and the Individual Auditor

Defendants.

       185.    The actions and decisions of Elant and the Individual Defendants, together with

the active and substantial participation of PKF, directly and proximately resulted from their

callous, willful and wanton disregard for, and violations of, the contractual and fiduciary duties

that each owed to EverCare; together with their failure and refusal to implement on behalf of



                                               49
           Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 50 of 78




EverCare, inter alia, even the most minimal cost-reporting, compliance and accounting policies,

procedures and controls necessary to ensure that EverCare had in place the most basic of MEDS

and MMCOR reporting programs during the relevant periods as required by the applicable New

York state law, rules and regulations.

       186.     Accordingly, each of the foregoing errors, omissions and decisions by PKF and

the Individual Auditor Defendants, their total abandonment of the interests of EverCare and their

blatant disregard for EverCare’s independent corporate existence and form during the Pre-

Separation Period had and continues to have far-reaching consequences and has directly and

proximately caused EverCare to suffer ongoing monetary, compensatory, consequential and

punitive damages (including reasonable attorneys’ fees) and other injuries in an amount, which

will continue to increase, but which, as of now, EverCare reasonably believes exceeds $25

million.

       (e)    The IBNR Reserve Deficiency

       187.     In accordance with Part 98, all MCOs, including MLTCPs, must establish IBNR

reserves (the “IBNR Reserve”) for medical claims expenses and/or events that have occurred but

have not yet been reported during any given annual MMCOR period.                 Duly authorized

executives of a MCO such as EverCare must report and certify to the DOH that its IBNR

Reserve is truthful and accurate.

       188.     As of in or about January 2020, EverCare reported to the DOH that it had an

IBNR Reserve deficiency in excess of $15 million, and, upon information and belief, it estimates

that, due to, inter alia, the errors and omissions of material fact proximately and directly caused

by the Defendants in connection with the State Cost Reports they filed or caused to be filed on




                                                50
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 51 of 78




behalf of EverCare during the Relevant Period, EverCare’s IBNR Reserve requirement has and

will continue to accrue at a rate reasonably believe to exceed $4 million per year.

       189.    At all relevant times subsequent to EverCare’s separation from the Elant Group

and its termination of PKF after discovering the fraudulent nature of the FY2015 State Cost

Reports that PKF filed or caused to be filed with the State on behalf of EverCare, EverCare has

actively and continuously worked with applicable State Regulators to cure any deficiencies that

may exist. To that end, EverCare has actively sought a rate review by the applicable State

Regulators to obtain accurate and proper PMPM rate adjustments that reflect EverCare’s true

MLTCP rate adequacy and risk for fiscal years 2016-17, 2017-18 and 2018-19, based on its true

medical acuity and utilization of services by its Members.

                             X.      FHA MORTGAGE SCHEME

       190.    Beginning in approximately 2010 and continuing at all times relevant, the Elant

and PKF Defendants utilized documents and transactions related to the other RICO Schemes and

Financial Statement Fraud to permit Elant and the Obligated Group to apply and remain eligible

for a mortgage totaling $23.5 million from Wells Fargo, N.A. (“Wells Fargo”), insured by the

Federal Housing Authority (“FHA”) through a program jointly administered by the FHA and the

Department of Housing and Urban Development (“HUD”) (the “FHA Mortgage”) pursuant to

sections 232 and 223f of the National Housing Act (12 U.S.C. § 1715w, 12 U.S.C. § 1715(b) and

42 U.S.C. 3535), in violation of 42 U.S.C. § 1344.

       191.    The Elant Leaders on behalf of Elant and the Obligated Group utilized AFSs and

other financial records and figures prepared by Defendants to apply and demonstrate continuing

eligibility for the FHA Mortgage (“Falsified Financial Records”).




                                                51
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 52 of 78




       192.   The Falsified Financial Records prepared by Defendants and sent by Elant to

Wells Fargo, the FHA and/or HUD, inter alia, deceptively categorized the Inter-Company

Transfers and Loss Transfers as “current” assets or obligations of EverCare and/or as loans that

EverCare and/or other Elant affiliates had advanced to the Obligated Group and were improperly

deemed by Defendants to be repayable or to be forgiven within twelve months, in whole or in

part during the Relevant Period, which gave the Obligated Group a false appearance of solvency.

At all times relevant, the Defendants knew that, with respect to each of the affiliated company

transactions between members of the Elant Group (including the Obligated Group) and

EverCare, the conclusions the Defendants reached and opinions set forth in the Falsified

Financial Records were false.     Specifically, they knew that the Inter-Company and Loss

Transfers were either the product of fraudulent overbilling (i.e., a product of Medicaid

Fraud/overbilling) or that the Obligated Group’s affiliates, including EverCare, had not actually

forgiven the loans, and in fact, that these debts were listed as current assets on various AFSs

prepared by Defendants for the Obligated Group’s affiliates, including EverCare. Effectively,

Elant and the PKF Defendants conspired to create the Falsified Financial Records in order to

make the Obligated Group appear solvent – when they were actually drowning in debt – in order

to ensure the Obligated Group would qualify, and subsequently remain eligible, for the FHA

Mortgage (hereinafter the “FHA Mortgage Fraud”).

       193.   Upon information and belief, at no point during the Relevant Period did Elant

document or memorialize any transactions or monetary transfers between EverCare and the Elant

Entities as a loan or similar financial transaction. Further, upon information and belief, the

Defendants were in the best position to report these transactions in the State Cost Reports,

including but not limited to, the AFS and MMCOR. As a result of Defendants’ conflicts of



                                               52
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 53 of 78




interest in representing EverCare and the Elant Entities and failure to exercise professional

skepticism, the AFS contained deceptive and misleading characterizations of these transactions

that were not noted or qualified in any manner.

       194.    But for the Falsified Financial Records, Elant and the Obligated Group could not

have met the liquidity, debt to value ratio and other essential covenants and statutory and

contractual requirements necessary to qualify and/or remain eligible for the FHA Mortgage.

                        XI.    RICO SCHEMES PREDICATE ACTS

       195.    As detailed in the Predicate Acts Chart attached hereto as Appendix A, at all

times relevant, the Elant and PKF Defendants utilized the USPS, other common carriers,

interstate bank wire transfers, as well as email and other electronic communications to effectuate

and further the RICO Schemes, Financial Statement Fraud and bank fraud in violation of 18 USC

§§ 1341, 1343 and 1344. Specifically:

           a. The Individual Auditor Defendants sent various communications which passed
              through interstate email servers (“Interstate Emails”) to EverCare and Elant
              discussing and furthering the substance, creation and eventual filing of the AFSs
              with state regulators. See Appendix A, Predicate Act Chart, at ## 32-51, 55-56,
              61-65;

           b. PKF caused EverCare to file materially false AFSs with the NYS Office of the
              Attorney General Charities Bureau (the “NY AG”), when EverCare sent to the
              NY AG the CHAR500 forms containing the materially false AFSs via the USPS.
              See Appendix A, Predicate Act Chart, at ## 1, 10 & 26;

           c. Upon information and belief, at times relevant, PKF caused EverCare and the
              Elant Entities to file materially false AFSs with the DOH, through Interstate
              Email;

           d. In furtherance of the Inter-company Transfers, in which Whitney sought
              subsequent approval for those transfers, he sent at least one letter via USPS to the
              DOH. See Appendix A, Predicate Act Chart, at ## 56 & 65;

           e. Elant sent various communications and Falsified Financial Records relevant to the
              application for the FHA Mortgage from its offices in New York to Elant’s
              mortgage consultants, Sims Mortgage Funding, Inc. (“Sims”) in New Jersey at the


                                                  53
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 54 of 78




                 direction of Whitney, Cornell, Zambito, McCarthy, Kennedy and/or Suarez, see
                 Appendix A, Predicate Act Chart, at ##2-9, 11-12, 14-17, 20-23, 28, 53-54 & 59;

             f. Elant Leaders, including Whitney and Zambito, at the direction of McCarthy,
                Kennedy and/or Suarez, engaged in one or more interstate telephone conferences
                with personnel from Sims specifically regarding the characterization of the Inter-
                Company Transfers and Loss Transfers in the Falsified Financial Records to
                avoid scrutiny by Wells Fargo, the FHA and/or HUD, id. at ## 13 & 29;

             g. In turn, Sims transmitted the Falsified Financial Records to Summit Consulting,
                LLC (“Summit”), in Washington D.C., which was providing underwriting support
                to Elant and the Obligated Group for the FHA Mortgage application, id. at ## 18
                & 19;

             h. Upon information and belief, at all times relevant, Elant, Sims and/or Summit also
                transmitted the Falsified Financial Records to the FHA and or HUD via the USPS,
                intestate carrier and/or Interstate Emails in furtherance of the FHA Mortgage
                Fraud;

             i. After the FHA Mortgage was approved, Elant and the PKF Defendants continued
                to draft and/or transmit, or cause to be transmitted, to Wells Fargo, HUD and/or
                the FHA additional materially false AFSs falsely characterizing the current versus
                non-current nature of the Inter-Company Transfers and Loss Transfers in order to
                continue to remain eligible for the FHA Mortgage, id. at ## 52-54 & 59; and,

             j. Elant Leaders, including Whitney, Cornell and/or Zambito initiated or caused to
                be initiated, various intrastate bank wire transfers between Elant in Goshen, New
                York and Wells Fargo’s Commercial Mortgage Servicing Unit in Mclean,
                Virginia related to the FHA Mortgage, including receiving the mortgage proceeds
                from Wells Fargo, id. at ## 24-25 & 27.

          196.   On or before April 30 of each year during the Relevant Period, PKF sent via

USPS or other interstate carriers or via interstate wires (through electronic mail) EverCare’s AFS

for the prior year.

          197.   Each AFS was caused to be sent by each of the Individual Auditor Defendants,

who each provided services to EverCare related to the fraudulent AFS during the Relevant

Period.

          198.   During the Relevant Period, Defendant McCarthy served as the “client service

partner” for EverCare and oversaw the audit, drafting, preparation and filing of each of the AFS.


                                                54
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 55 of 78




       199.   During the Relevant Period, Defendant Kennedy served as the “engagement

partner” for EverCare and also oversaw the audit, drafting, preparation and filing of each of the

AFS.

       200.   During the Relevant Period, Defendant Suarez served as the “manager” for

EverCare AFS, overseeing the day-to-day details in preparing and finalizing each of the AFS.

       201.   During the Relevant Period, Defendant Russo served as the “reimbursement

services partner” for EverCare and oversaw the audit, drafting, preparation and filing of each of

the AFS and provided an expertise in Medicare reimbursement systems, the rules and regulations

relating to those systems and the administrative procedures employed by New York State.

       202.   During the Relevant Period, Defendant Higgins oversaw and signed each Form

990 filed with the IRS and the New York State Department of Law (Office of the Attorney

General – Charities Bureau) (the “Charities Bureau”), which included a copy of that year’s AFS.

       203.   Each of the Individual Auditor Defendants knew that as a result of the completion

of their work on each AFS, the completed AFS would be mailed or emailed to, inter alia,

EverCare with the intent that EverCare file with the State Agencies. Specifically, for example,

the Individual Auditor Defendants knew that each AFS would be filed with the DOH and the

Charities Bureau.

       204.   Therefore, upon information and belief, at the completion of each AFS, PKF at

the direction of the Individual Auditor Defendants, repeatedly used the USPS or other interstate

carriers and/or electronic wires to send the completed yearly AFS to EverCare.

       205.   The AFS were sent from PKF’s office at 500 Mamaroneck Avenue, Suite 301,

Harrison, NY 10528 (the “PKF Office”) to EverCare at 31 Cerone Place, Newburgh, NY 12550




                                               55
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 56 of 78




(the “EverCare Office”), or prior to the Separation Date, to Elant at 46 Harriman Drive, Goshen,

NY 10924 (the “Elant Office”).

       206.    Alternatively, the AFS were sent from PKF servers, upon information and belief,

through interstate servers, and then to EverCare and/or Elant servers.

       207.    Thereafter, Defendants caused EverCare to mail, via USPS or other interstate

carries and/or filed through electronic wires through interstate servers, the fraudulent AFS’s to

the State Agencies.

       208.    The purpose in creating and mailing each of these AFS’s was to further

Defendant’s and Elant’s conspiracy to defraud EverCare and the relevant State Agencies out of

millions of dollars to benefit Elant and PKF.

       209.    As detailed above, each of these AFS’s contained materially false or misleading

information, which Defendants’ knew would be relied upon by EverCare and the State Agencies.

       210.    As discussed in more detail above, Defendants knowingly did not include material

information in the AFS and/or purposefully recharacterized material information to deceive the

State Agencies.

       211.    The preparation and filing of each AFS was the culmination of all the RICO

Schemes, meaning that all of the RICO Schemes would not have been possible without

Defendants’ aid in completing fraudulent AFS that mimics EverCare’s fraudulent records. Each

and every AFS further perpetrated Elant’s and Defendants’ earlier frauds. Therefore, each act

done in preparing the AFS was an overt act taken in furtherance of the conspiracy between the

Elant Leaders and Defendants. For example, as discussed in more detail above, just prior to

completing and filing EverCare’s FY2015 AFS, without any prior notice, justification or

disclosure to EverCare’s representatives, Defendants determined the Inter-Company Transfers



                                                56
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 57 of 78




should be re-characterized as “non-current assets” for the FY2015 AFS, notwithstanding that in

Pre-Separation audit years Defendants had previously characterized those Inter-Company

Transfers as “current assets” and, from EverCare’s perspective, nothing had changed regarding

the Elant Entities’ ability to repay these obligations. This sort of overt act was done solely to

further the conspiracy and continue to perpetrate Defendants’ earlier frauds.

          212.   The filing of the AFS directly caused EverCare’s damages discussed in detail

herein.

          213.   During the relevant period, PKF at the direction of the Individual Auditor

Defendants, who each provided the relevant services to EverCare, repeatedly used the USPS or

other interstate carriers and/or electronic wires to invoice EverCare for services they did not, and

could not have provided, given their total lack of independence and involvement in the RICO

Schemes. These fraudulent invoices, purporting to bill for ordinary professional services, were

sent from the PKF Office to the EverCare Office, or prior to the Separation Date, to the Elant

Office.

          214.   In response to each of the invoices, EverCare would make payment to PKF

through the use of the USPS or other interstate carriers, by mailing checks, from the EverCare

office, or prior to the Separation Date, from the Elant Office to the PKF Office.

          215.   The following charts details dates of fraudulent mailings discussed above in

furtherance of this conspiracy related to Defendants’ involvement in the AFS, specifically the

mailings of invoices to EverCare and payment in response to said invoice:




                                                57
           Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 58 of 78




                                                                                                             Invoice Payment was
 Invoice Date    Invoice No      Amount of Invoice   Check/Payment Date     Check No          Amount               applied to

    12/31/2008           95524   $        3,000.00              1/30/2009          9974   $       3,000.00                95524
     1/28/2009           95937   $        3,000.00               3/4/2009         10112   $       3,000.00                95937
     2/26/2009           96364   $        3,000.00              5/29/2009         10499   $       9,000.00    93694/96855/97527
     3/16/2009           96855   $        3,000.00              5/29/2009         10499   $       9,000.00    93694/96855/97527
     4/10/2009           97527   $        3,000.00              5/29/2009         10499   $       9,000.00    93694/96855/97527
     5/29/2009          100054   $        2,000.00             12/31/2009         11304   $       2,000.00               100054
     2/29/2012          139903   $       17,000.00              4/13/2012         14274   $      17,000.00               139903
     2/28/2014          186754   $       10,000.00               4/4/2014         19291   $      10,000.00               186754
    11/15/2014          211931   $        4,000.00             12/18/2014         21983   $       4,000.00               211931
     3/31/2014          189731   $       10,000.00               5/2/2014         19509   $      10,000.00               189731
     3/31/2015          222821   $       27,000.00              5/15/2015         23832   $      27,000.00               222821
    10/31/2015          245798   $        2,000.00             11/19/2015         30769   $       2,000.00               245798
     2/29/2016          258294   $       25,000.00              2/16/2017         35818   $      15,000.00               258294

                                                           COUNTS

                                                          COUNT I

          (Violation of 18 U.S.C. § 1962(d) By Conspiring to Violate 18 U.S.C. § 1962(d))

          216.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          217.    Through the RICO Schemes and Financial Statement Fraud conducted with Elant,

the Defendants violated or conspired to violate 18 U.S.C. §1962(c), which states:

                  It shall be unlawful for any person employed by or associated with
                  any enterprise engaged in, or the activities of which affect,
                  interstate or foreign commerce, to conduct or participate, directly
                  or indirectly, in the conduct of such enterprise’s affairs through a
                  pattern of racketeering activity or collection of unlawful debt.

                                                 The EverCare Enterprise

          218.    Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3) who

conducted the affairs of the enterprise through a pattern of racketeering activity in violation of 18

U.S.C. § 1962(c).

          219.    The EverCare Enterprise is a victim enterprise and/or an association-in-fact within

the meaning of 18 U.S.C. § 1961(4) consisting of members of the Elant Group and the


                                                                58
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 59 of 78




Defendants. The EverCare Enterprise was an ongoing organization that functioned as a

continuing unit throughout the Relevant Period.

        220.   The Elant Leaders and the Defendants are “persons” distinct from EverCare.

        221.   The Enterprise falls within the meaning of 18 U.S.C. § 1961(4) and consists of a

group of “persons” associated together for the common purpose of generating money for its

members, including the Elant Group and Defendants, by perpetrating the Financial Statement

Fraud and RICO Schemes. The Defendants and their co-conspirators also took steps to conceal

their activities from law enforcement, including through the witting or unwitting use of proxies

and/or nominees, fraudulent and inflated requests for payment and Falsified Financial Records.

                                  Effect on Interstate Commerce

        222.   The Enterprise engaged in and affected interstate commerce because, inter alia:

(i) Members of the Enterprise, including, but not limited to the Defendants, transacted business,

functioned and had office locations in, and their activities affected, interstate and foreign

commerce; (ii) Defendants, by, together with and through certain PKF parent, subsidiary and

affiliated organizations, conducted its public accounting and business operations for the benefit

of its clients like the Elant Entities and EverCare throughout the New York, New Jersey and

Connecticut tri-state area; (iii) the PKF Entities overtly marketed that they are member firms of

the PKF International Limited network of legally independent firms having offices across the

globe; (iv) effectuated its criminal ends through the filing of false state and federal tax returns;

and (v) engaged in fraudulent schemes which were intended to, and did, fraudulently obtain

federal Medicaid funds and/or federally insured mortgages issued by a federal financial

institution.




                                                59
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 60 of 78




                         Pattern and Practice of Racketeering Activities

       223.    Defendants have conducted and participated in the affairs of the Enterprise

through a pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1) and

1961(5), including through multiple instances of mail and wire fraud in violation of 18 U.S.C. §§

1341 & 1343 and bank fraud in violation of 18 U.S.C. § 1344, as described above and outlined

below, which began in 2002 and continued through and including mid-May 2016,

                                      Mail and Wire Fraud

       224.    Throughout the Relevant Period, such dates being approximate and inclusive,

within the Southern District of New York and elsewhere, the Defendants, together with others,

being persons employed by and associated with the Enterprise, an enterprise that engaged in

activities which affected, interstate and foreign commerce, did knowingly and intentionally and

for the purpose of executing the schemes and artifices identified below, transmit and/or cause to

be transmitted, by means of wire communication in interstate and foreign commerce, and/or

through the post office or authorized depository for mail or through a private or commercial

interstate carrier, one or more writings signs signals, pictures and sounds, interstate e-mails and

written communications in violation of 18 U.S.C. §§ 1341 & 1343.

       225.    By way of example, sample of the above referenced predicate acts are detailed in

the Predicate Acts Chart attached hereto as Appendix A.

                                          Bank Fraud

       226.    As more fully described in section X of this Amended Complaint, between

January 2012 and December 2017, such dates being approximate and inclusive, within the

Southern District of New York and elsewhere, PKF, Suarez, McCarthy and Kennedy, together

with others including Whitney, Cornell and Zambito, being persons employed by and associated

with the Enterprise, an enterprise that engaged in and the activities of which affected, interstate

                                                60
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 61 of 78




and foreign commerce, did knowingly and intentionally and for the purpose of executing the

schemes and artifices identified below, conspire to defraud Wells Fargo, a federal financial

institution the deposits of which were insured by the Federal Deposit Insurance Corporation, of

moneys, funds, credits, assets and other property owned by, and under the custody and control of

such financial institution by means of fraudulently applying for and obtaining the FHA

Mortgages in violation of 18 U.S.C. § 1344.

       227.    By way of example, sample of the above referenced predicate acts are detailed in

the Predicate Acts Chart attached hereto as Appendix A.

       228.    As a direct and proximate cause of the RICO Schemes and Financial Statement

Fraud, that was furthered by this pattern of racketeering, EverCare has been injured in their

business within the meaning of 18 U.S.C. §1964(c) in that it was defalcated of more than $25

million dollars in funds.

       229.    EverCare acknowledges that the PKF Defendants may not have personally mailed

the items alleged to have violated the mail fraud or wire fraud statutes. But, PFK caused the

mailings and wires to be sent by subordinate(s) or employees at the PKF Entities or Elant. Thus,

the PKF Defendants conspired with each other and Elant to defraud EverCare. Accordingly, the

RICO claim is brought against the PKF Defendants pursuant to §1962(d), for conspiring to

violate §1962(c).

       230.    Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”

       231.    Defendants have violated section 1962(d) by conspiring to violate 18 U.S.C. §

1962(c). The object of this conspiracy has been and is to conduct or participate in, directly or




                                                  61
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 62 of 78




indirectly, the conduct of the affairs of the section 1962(c) Enterprise described previously

through a pattern of racketeering activity.

        232.     As demonstrated in detail above and in Appendix A, Defendants’ co-conspirators,

including, but not limited to, the Elant Leaders have engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including multiple instances of mail

and wire fraud in violation of 18 U.S.C. §§ 1341 & 1343 and bank fraud in violation of 18

U.S.C. § 1344.

        233.     The nature of the above-described Defendants/co-conspirators’ acts in furtherance

of the conspiracy gives rise to an inference that they not only agreed to take actions constituting

violations of 18 U.S.C. § 1962(c), but that they were aware that their ongoing fraudulent acts

have been and were at all times part of an overall pattern of racketeering activity in violation of

18 U.S.C. § 1962(d). The Defendants’ agreement to participate reflects the necessary mens rea

sufficient to further the conspiracy. At all relevant times, all Defendants and all Defendants’ co-

conspirators were aware of the essential nature and scope of the EverCare Enterprise and

intended to participate in it.

        234.     By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are jointly and

severally liable to Plaintiff for statutory treble damages in amount equal to three times

EverCare’s compensatory and consequential damages in an amount to be determined at trial, but

which EverCare reasonably believes is in excess of three times $25 million, together with any

accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements.

        235.     As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c),




                                                62
         Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 63 of 78




Plaintiff has been and continues to suffer injury to business or property, as set forth more fully

above.

                                            COUNT II

                         (Violation of 18 U.S.C. § 1962(c) - Civil Rico)

         236.   Plaintiff adopts by reference and incorporates herein the allegations set forth

above.

         237.   Through the RICO Schemes and Financial Statement Fraud conducted with Elant,

the PKF Defendants violated or conspired to violate 18 U.S.C. §1962(c), which states:

                It shall be unlawful for any person employed by or associated with
                any enterprise engaged in, or the activities of which affect,
                interstate or foreign commerce, to conduct or participate, directly
                or indirectly, in the conduct of such enterprise’s affairs through a
                pattern of racketeering activity or collection of unlawful debt.

         238.   Each of the PKF Defendants is a “person” within the meaning of 18 U.S.C.

§§1961(3) and 1962(c).

         239.   The RICO Schemes and the Financial Statement Fraud consisted of acts

constituting a “pattern” of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1) and

1961(5), including through multiple instances of mail and wire fraud in violation of 18 U.S.C. §§

1341 & 1343 and bank fraud in violation of 18 U.S.C. § 1344, as described above and outlined

below, which began in 2002 and continued through and including mid-May 2016,

         240.   The Enterprise affected interstate commerce. As such, it is a RICO enterprise

pursuant to 18 U.S.C. §1961(4). The PKF Defendants used EverCare to carry out their scheme to

enrich themselves and Elant, at EverCare’s expense.

         241.   By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are jointly and

severally liable to Plaintiff for statutory treble damages in amount equal to three times

EverCare’s compensatory and consequential damages in an amount to be determined at trial, but
                                                63
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 64 of 78




which EverCare reasonably believes is in excess of three times $25 million, together with any

accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements.

                                            COUNT III

                                      (Common Law Fraud)

          242.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          243.   Throughout the Relevant Period Defendants held themselves out and agreed to act

as EverCare’s certified public accountants, financial consultants, tax advisors and auditors.

          244.   In connection with Defendants’ retention as EverCare’s public accountants and

auditors, and pursuant to the Post-Separation Engagement Letters, Defendants prepared

EverCare’s State Cost Reports for the FY’s 2013-2015.

          245.   Those State Cost Reports contained materially false statements, including, by way

of example, but not limited to, falsely categorizing assets and obligations of EverCare and

improper categorization of Inter-Company Transfers between EverCare and the Elant Entities.

          246.   Specifically, but as set forth in greater detail above, throughout the Relevant

Period PKF knew but willfully disregarded that, inter alia, those publicly filed State Cost

Reports and other documents and communications deceptively categorized the unlawful Inter-

Company Transfers and Loss Transfers as “current” assets or obligations of EverCare and/or as

loans that EverCare and/or other Elant affiliates had advanced to the Obligated Group and were

improperly deemed by PKF to be repayable or forgiven within twelve months, in whole or in

part during the Relevant Period.

          247.   Further PKF concealed from EverCare material facts including, but not limiting

to, false representations and omissions of material fact relating to the following: (i) the sham



                                                 64
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 65 of 78




transaction concerning the Fishkill Lease; (ii) the filing under false pretenses of materially

misleading and untrue EverCare financial statements, MEDS and Encounter Data cost reports,

MMCOR, as well as related communications and correspondence, as required by one or more

State Regulators, including but not limited to, the DFS and the DOH; (iii) the exorbitant and

excessive PMPM Management Fees that the Elant Group caused to be charged to EverCare and

caused EverCare to pay without any justifiable or legitimate business purpose to enable the Elant

Group to conceal the unlawful Inter-Company Transfers; and (iv) the unauthorized distributions

and fraudulent conveyances of millions of dollars’ worth of Inter-Company Transfers which the

Elant Group caused to occur during the relevant period from EverCare to one or more of the

Elant Entities and other third parties.

       248.    The Defendants knew that, with respect to each of the affiliated company

transactions between members of the Elant Group and EverCare, the conclusions they reached

and opinions that they held, as set forth in each of the applicable AFSs and other State Cost

Reports were not true.

       249.    At all relevant times herein Defendants knew that the information contained in the

AFSs derived from or made a part of the other State Cost Reports, which contained materially

misleading or false information.

       250.    More specifically, Defendants actually knew those representations and omissions

of material fact were false at the time they submitted or caused them to be submitted to the State

Regulators.

       251.    Defendants intended for EverCare and the State Regulators to rely on the State

Cost Reports, despite their falsity.




                                               65
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 66 of 78




       252.    EverCare and the State Regulators did in fact rely on the State Cost Reports

prepared by Defendants.

       253.    Because Defendants certified the relevant State Cost Reports and because

Defendants acted and held themselves out as EverCare’s certified public accountants, financial

consultants, tax advisors and auditors, and because of the various covenants contained in the

“Qualifications Letter” dated March 31, 2016, EverCare and the State Regulators’ reliance on

Defendants prepared State Cost Reports was justifiable.

       254.    As a result of the Financial Statement Fraud, which caused EverCare to severely

under report the number and cost of Encounters, EverCare’s PMPM capitation rate was reduced

by the State to a level insufficient to cover and pay the contractual cost of providing services to

its Members.

       255.         Additionally, Defendants, by presenting EverCare with the Qualifications

Letter, intentionally misrepresented their ability to, among other things, perform services in

compliance GAAP and GAAS, the NAIC model audit rules, AICIPA, as well as Defendants’

promise that PKF was capable of acting “independent[ly]”, in order to induce EverCare to enter

into the 2016 Post-Separation Engagement Letter.

       256.    Upon information and belief, Defendants fraudulently induced EverCare to enter

into the 2016 Post-Separation Engagement Letter, in an effort to obscure their past involvement

in the Financial Statement Fraud and RICO Schemes, which was motivated, at least in part, by

their desire during the Relevant Period to avoid additional scrutiny by EverCare and/or federal

regulators concerning the ongoing federal investigation into their involvement in the strikingly

similar Town of Ramapo Fraud.




                                                66
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 67 of 78




          257.   As a direct and proximate result of the foregoing, Defendants are jointly and

severally liable to Plaintiff for all compensatory, consequential and punitive damages, including,

but not limited to, the forfeiture of all compensation and benefits paid or given to each of them

during their respective periods of disloyalty which were directly and proximately caused by each

of those breaches, in an amount to be determined at trial, but which EverCare reasonably

believes is in excess of $25 million together with any accrued but unpaid interest, costs

(including reasonable attorneys’ fees) and disbursements.

                                                COUNT IV

                     (Aiding and Abetting the Elant Group’s Common Law Fraud)

          258.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          259.   As set forth in greater detail above and in the Elant Amended Complaint,

throughout the Relevant Period, the Elant Group made numerous false representations to or

fraudulently and deceptively concealed from EverCare material facts including, but not limited

to, false representations and omissions of material fact relating to: (i) the sham transaction

concerning the Fishkill Lease; (ii) the filing under false pretenses of materially, misleading and

untrue EverCare financial statements, MEDS and Encounter Data cost reports, MMCOR, as well

as related communications and correspondence, as required by one or more State Regulators,

including but not limited to, the DFS and the DOH; (iii) the exorbitant and excessive PMPM

Management Fees that the Elant Group caused to be charged to EverCare and caused EverCare

to pay without any justifiable or legitimate business purpose to enable the Elant Group to conceal

the unlawful Inter-Company Transfers; and (iv) the unauthorized distributions and fraudulent

conveyances of millions of dollars’ worth of Inter-Company Transfers which the Elant Group



                                                 67
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 68 of 78




caused to occur during the relevant period from EverCare to one or more of the Elant Entities

and other third parties.

       260.    At all times relevant to the allegations set forth herein, at the time such

representations or omissions of material fact were made, those representations or omissions were

false at the time they were made and the Elant Group knew that they were false.

       261.    The Elant Group, knew that each such misrepresentation and omission of fact was

material and that EverCare (and the State Regulators) would and did justifiably rely upon them

in connection with reports and other submissions that EverCare was required to make under

penalty of perjury to the applicable State Regulators and in operating its business and caring for

the health and welfare of the Plan Members whom it serves.

       262.     Further, each of the Elant Group intended that EverCare would rely on such

misrepresentations, and EverCare did rely on those misrepresentations to their detriment.

       263.    As a direct and proximate result of the foregoing, EverCare has suffered

significant monetary damages.

       264.    Throughout the Relevant Period, each of the Defendants, jointly and severally, in

their capacities as agents and representatives of the PKF Defendants and as agents and

representatives of each of the Elant Entities, had actual knowledge of each and every fraud

committed by the Elant Group and substantially and actively perpetrated, participated, aided and

abetted the Elant Group in connection with and in furtherance of the frauds committed upon

EverCare.

       265.    As a direct and proximate result of the foregoing, Defendants are jointly and

severally liable to Plaintiff for all compensatory, consequential and punitive damages, including,

but not limited to, the forfeiture of all compensation and benefits paid or given to each of them



                                               68
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 69 of 78




during their respective periods of disloyalty which were directly and proximately caused by

those breaches, in an amount to be determined at trial, but which EverCare reasonably believes is

in excess of $25 million together with any accrued but unpaid interest, costs (including

reasonable attorneys’ fees) and disbursements.

                                                 COUNT V

                                          (Breach of Fiduciary Duty)

          266.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          267.   The Defendants are certified public accountants.

          268.   During the Relevant Period, Defendants served as the certified public accountants,

tax advisors and consultants for EverCare and the Elant Entities.

          269.   In this role, Defendants were obligated to provide, act or give advice for the

benefit of their client, EverCare on matters within the scope of this relationship, including, but

not limited to, the State Cost Reports.

          270.   At all times relevant to the allegations set forth herein; EverCare further reposed

its trust and confidence in Defendants to act with due care, loyalty and with complete candor in

connection with their obligations and scope of the services they provided to EverCare.

          271.   Accordingly, at all times relevant to the allegations set forth herein, Defendants

owed a fiduciary duty to EverCare.

          272.   Instead, throughout the Relevant Period Defendants chose financial remuneration

and the benefits they derived from their engagement as the financial accounting, tax and audit

professionals of each of the Elant Entities over their professional responsibilities to EverCare.




                                                  69
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 70 of 78




       273.     Specifically, the PKF Defendants breached their duty of loyalty by aiding the

Elant Group in its scheme to defraud EverCare.

       274.     Further, Defendants breached their duties due care, loyalty and candor to

EverCare by, placing their own interests ahead of those of EverCare, when in March 2016,

Defendants foisted the responsibility of determining whether the Inter-Company Transfers

should still be considered as “current” assets for purposes of the FY2015 AFS.

       275.     Upon information and belief, this determination was exclusively within the

Defendants’ professional purview and responsibility to make as EverCare’s audit professionals,

but they failed and refused to make it at a time when they knew EverCare had few good

alternatives – (i) it could make a determination that EverCare’s executives were ill-suited and not

professionally competent to make or (ii) it could unwittingly submit to its auditors wishes and

potentially waive substantive legal rights.

       276.     Upon further information and belief, Defendants proceeded in this fashion

because they were being investigated by Federal Authorities for strikingly similar behavior

related to the Town of Ramapo Fraud and wished to avoid scrutiny of their prior

mischaracterization of the Inter-Company Transfers.

       277.     Defendants further knew the dire financial consequences this decision could have

for EverCare.    No material change in circumstances impacting the collection of the Inter-

Company Transfers had occurred since PKF had prepared and filed with the applicable State

Regulators each of the previous years’ annual AFSs on behalf of EverCare since at least the

fiscal year ending December 31, 2010. Rather, the Defendants had continuously and without

qualification determined in prior years that it was appropriate to characterize the “due to/due

from” Inter-Company Transfers between EverCare and other members of the Elant Group in



                                                 70
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 71 of 78




those prior years as “current” assets or liabilities of EverCare, notwithstanding that the Elant

Leaders, in particular Whitney, had failed and refused to comply with the Inter-Company

Transfer SODs.

          278.   Defendants breached their fiduciary duties to EverCare by placing their own self-

interest above their professional responsibilities and contractual obligations to EverCare.

          279.   As a direct, reasonable, foreseeable, and proximate cause of the numerous and

ongoing breaches of fiduciary duties committed by Defendants and each of which is described in

greater detail above, EverCare has been and continues to be damaged by each of the Defendants,

jointly and severally, in an amount to be determined at trial, but which EverCare reasonably

believes is currently in excess of $25 million, and each of the Defendants is further jointly and

severally liable to EverCare for all compensatory, consequential and punitive damages,

including, but not limited to, the forfeiture of all compensation and benefits paid or given to each

of them during their respective periods of disloyalty which were directly and proximately caused

by those breaches, with any accrued but unpaid interest, costs (including reasonable attorneys’

fees) and disbursements.

                                                COUNT VI

                 (Aiding and Abetting the Elant Group’s Breaches of Fiduciary Duty)

          280.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          281.   Elant dominated and controlled EverCare and was EverCare’s alter ego, sole

corporate member and active parent from in or about May 1, 2010, through on or about the

Separation Date, December 31, 2014.




                                                 71
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 72 of 78




       282.    As EverCare’s alter ego, sole corporate member and active parent, Elant owed

fiduciary duties to EverCare.

       283.    At all times relevant to the allegations set forth herein, EverCare further reposed

in Elant Group its trust and confidence to act with due care, loyalty and with complete candor in

connection with the day-to-day management and decision-making with respect to its financial

and corporate affairs.

       284.    As a result of the foregoing and pursuant to the terms of the applicable ASAs, as

well as the statutory duties reposed in the Elant Group as directors and/or officers of EverCare in

accordance with Article 7, et seq., of the Not-for-Profit Corporation Law (the “NPCL”), at all

times relevant to the allegations set forth herein, the Elant Group owed common law, contractual

and statutory fiduciary duties of utmost loyalty, care and candor to EverCare.

       285.    For the reasons set forth herein, the Elant Group has breached the contractual and

common law fiduciary duties of care, loyalty and candor, as well as the statutory duties pursuant

to the NPCL, including, but not limited to, NPCL §§ 717, 719 and 720, which they owed to

EverCare.

       286.    As set forth in greater detail herein the Elant Group, engaged in multiple

fraudulent schemes contrary to and in breach of the fiduciary duties of loyalty, care and utmost

candor that Elant and the Elant Leaders owed to EverCare inter alia, by systematically engaging

in a clandestine course of conduct through which Elant and the Elant Leaders caused the

unauthorized and improper diversion, waste, misappropriation and transfer, directly or indirectly,

of significant monies and assets from EverCare to the Elant Entities and EverCare lacked

adequate and appropriate EMR systems, personnel, and controls, causing EverCare to fail to

satisfy its MMCOR compliance requirements, in an effort to bolster the failing financial



                                                72
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 73 of 78




condition of those related Elant Entities and underwrite their existence (i.e., the Financial

Statement Fraud and RICO Schemes).

       287.     Elant, through the Elant Entities, failed and refused to invest sufficient capital or

other resources to ensure that at all relevant times EverCare satisfied its MMCOR compliance

requirements.

       288.     The Elant Group engaged in behavior that was contrary to and in dereliction of

their positions within both EverCare and Elant and in violation of the fiduciary duties of loyalty,

care and utmost candor that the Elant Leaders owed to EverCare by, inter alia, systematically

engaging in a ultra vires fraudulent scheme through which Elant caused the unauthorized and

improper diversion and transfer of significant monies, property and other assets from EverCare

to the Elant Entities (and/or she reasonably, directly, foreseeably and proximately caused the

unauthorized diversion and transfer of liabilities from one or more of Elant Defendants to

EverCare), in an effort to bolster the financial health of those failing related Elant Entities and

underwrite their existence; by imposing upon EverCare grossly inflated rates—well in excess of

those approved by the State—to be charged to EverCare for services rendered by one or more of

the Elant SNFs; and by causing EverCare to enter into inflated, unnecessary and unapproved

contracts and sham leases, including, but not limited to the Fishkill Lease.

       289.     At all times relevant to the allegations set forth herein, the Elant Leaders had

conflicts-of-interest as a result of their dual positions within both Elant and EverCare; engaged in

behavior that was contrary to their positions, and in violation of the fiduciary duties of loyalty,

care and utmost candor that she owed to EverCare by, inter alia, systematically engaging in an

ultra vires fraudulent scheme through which Elant caused EverCare to fail to satisfy its MMCOR

compliance requirements.



                                                 73
          Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 74 of 78




          290.   As a result, Elant and the Elant Leaders failed to faithfully exercise and breached

the fiduciary duties they owed to EverCare.

          291.   At all times relevant to the allegations set forth herein, Defendants, in their

capacities as agents and representatives of each of the Elant Entities, had actual knowledge of

each and every breach of fiduciary duty committed by the Elant Group and substantially and

actively participated, aided and abetted the Elant Group in connection with and in furtherance of

its breaches of those fiduciary duties (i.e., the Financial Statement Fraud and RICO Schemes).

          292.   As a direct, reasonable, foreseeable, and proximate cause of aiding the numerous

breaches of fiduciary duties committed by the Elant Group, which Defendants knowingly and

substantially participated in and aided and abetted and each of which is described in greater

detail above, EverCare has been and continues to be damaged by each of the Defendants, jointly

and severally, in an amount to be determined at trial, but which EverCare reasonably believes is

currently in excess of $25 million, and each of the Defendants is further jointly and severally

liable to EverCare for all compensatory, consequential and punitive damages, including, but not

limited to, the forfeiture of all compensation and benefits paid or given to each of them during

their respective periods of disloyalty which were directly and proximately caused by those

breaches, with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and

disbursements.

                                               COUNT VII

                                           (Breach of Contract)

          293.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.




                                                 74
           Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 75 of 78




       294.     Throughout the Relevant Period the PKF Entities held themselves out and

continued to act as EverCare’s certified public accountants, financial consultants, tax advisors

and auditors.

       295.     In connection with the PKF Entities’ retention as EverCare’s public accountants

and auditors, and pursuant to the Post-Separation Engagement Letters, the PKF Entities

promised, inter alia to prepare AFSs for EverCare for FYs 2013-2015 and assist in the

preparation of EverCare’s Medicaid cost reports for those same years.

       296.     In connection with these services, the PKF Entities were obligated to perform its

audit in compliance with GAAS and GAAP, to “obtain reasonable, rather than absolute,

assurance that the financial statements are free of material misstatement, whether caused by error

or fraud,” to “examin[e], on a test basis, evidence supporting the amounts and disclosures in the

financial statements”, and to “perform additional procedures necessary to certify the

supplemental information required by [the] New York State Department of Health in the cost

report.”

       297.     In addition, and with respect to the 2016 AFS, the PKF Entities represented to

EverCare in the Qualifications Letter that it was independent with respect to EverCare, capable

of conforming to the professional code of Conduct of the AICP and NYS Board of Public

Accountancy and NAIC’s Model Rule regarding qualifications of independent CPAs, and that

the PKF Entities were aware the FY 2015 AFS would be filed with NYS DFS and that the DFS

would be relying on the information contained therein.

       298.     EverCare has fully complied with the terms of the Post-Separation Engagement

Letters.




                                               75
       Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 76 of 78




       299.   The PKF Entities breached the Qualifications Letter and Post-Separation

Engagement Letters by, inter alia, failing to prepare the AFSs for EverCare for FYs 2013-2015

in accordance with GAAS and GAAP.

       300.   Further, the PKF Entities breached the Qualifications Letter and Post-Separation

Engagement Letters because they were not independent with respect to EverCare and incapable

of conforming to the professional code of Conduct of the AICP and NYS Board of Public

Accountancy and NAIC’s Model Rule regarding qualifications of independent CPAs, due to

inherent conflicts of interest, their own unclean hands and various intercompany balances

between EverCare and the Elant Entities.

       301.   As a direct and proximate cause of the PKF Entities breaches of the Qualifications

Letter and Post-Separation Engagement Letters, EverCare has been and continues to be damaged

 in an amount to be determined at trial, but which EverCare reasonably believes is currently in

  excess of the amount of $25 million, and the PKF Entities are jointly and severally liable to

 EverCare for all compensatory and consequential damages caused by those breaches, together

      with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and

                                           disbursements.




                                                76
        Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 77 of 78




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff EverCare demands judgment in its favor as follows:

        a)     On the First Count, a judgment under 18 U.S.C. § 1962(d) in favor of EverCare
and against Defendants, jointly and severally, awarding statutory treble damages in amount equal
to three times EverCare’s compensatory and consequential damages in an amount to be
determined at trial, but which EverCare reasonably believes is in excess of three times $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        b)     On the Second Count, a judgment under 18 U.S.C. § 1962(c) in favor of
EverCare and against Defendants, jointly and severally, awarding statutory treble damages in
amount equal to three times EverCare’s compensatory and consequential damages in an amount
to be determined at trial, but which EverCare reasonably believes is in excess of three times $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        c)       On the Third Count, a judgment for common law fraud in favor of EverCare and
against Defendants, jointly and severally, awarding EverCare compensatory, consequential and
punitive damages, including, but not limited to, the forfeiture of all compensation and benefits
paid or given to each of them during their respective periods of disloyalty which were directly
and proximately caused by those breaches, in an amount to be determined at trial, but which
EverCare reasonably believes is in excess of $25 million, together with any accrued but unpaid
interest, costs (including reasonable attorneys’ fees) and disbursements;

        d)     On the Fourth Count, a judgment for aiding and abetting common law fraud in
favor of EverCare and against Defendants, jointly and severally, awarding EverCare
compensatory, consequential and punitive damages, including, but not limited to, the forfeiture
of all compensation and benefits paid or given to each of them during their respective periods of
disloyalty which were directly and proximately caused by those breaches, in an amount to be
determined at trial, but which EverCare reasonably believes is in excess of $25 million, together
with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and
disbursements;

        e)     On the Fifth Count, a judgment for breach of fiduciary duty in favor of EverCare
and against Defendants, jointly and severally, awarding EverCare compensatory, consequential
and punitive damages, including, but not limited to, the forfeiture of all compensation and
benefits paid or given to each of the Defendants during their respective periods of disloyalty
which were directly and proximately caused by those breaches, in an amount to be determined at
trial, but which EverCare reasonably believes is in excess of $25 million, together with any
accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements;

        f)    On the Sixth Count, a judgment for aiding and abetting breach of fiduciary duty in
favor of EverCare and against Defendants, jointly and severally, awarding EverCare
compensatory, consequential and punitive damages, including, but not limited to, the forfeiture
of all compensation and benefits paid or given to each of the Defendants during their respective
                                               77
            Case 7:20-cv-02733-PMH Document 17 Filed 10/08/20 Page 78 of 78




periods of disloyalty which were directly and proximately caused by those breaches, in an
amount to be determined at trial, but which EverCare reasonably believes is in excess of $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        g)     On the Seventh Count, a judgment for breach of contract in favor of EverCare and
against the PKF Entities, jointly and severally, awarding EverCare compensatory, consequential
and punitive damages in an amount to be determined at trial, but which EverCare reasonably
believes is in excess of $25 million, together with any accrued but unpaid interest, costs
(including reasonable attorneys’ fees) and disbursements;


                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury as to all such matters triable to a jury.

Dated: October 8, 2020
       New York, NY

                                                       Respectfully Submitted,

                                                       MORITT HOCK & HAMROFF LLP



                                                       By:     /s/ Peter B. Zlotnick
                                                               Peter B. Zlotnick
                                                               Ted A. Berkowitz
                                                               Alexander Litt
                                                       Attorneys for Plaintiff
                                                       EverCare Choice, Inc.
                                                       1407 Broadway, 39th Floor
                                                       New York, New York 10018
                                                       Tel.: (212) 239-2000




2364728v4
                                                      78
